Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of August 16, 2019 (the “Effective Date”) by and among Bellicum
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and the
purchasers listed on the signature pages hereto (each a “Purchaser” and together
the “Purchasers”). Certain terms used and not otherwise defined in the text of
this Agreement are defined in Section 11 hereof.

RECITALS

WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and Rule 506 of Regulation D promulgated by the United States Securities and
Exchange Commission (the “Commission”) under the 1933 Act;

WHEREAS, the Company desires to sell to the Purchasers, and the Purchasers
desire to purchase from the Company, (i) shares of Series 2 Redeemable
Convertible Non-Voting Preferred Stock, par value $0.01 per share (the “Series 2
Preferred Stock”), having the relative rights, preferences, limitations and
powers set forth in the Certificate of Designations, Preferences and Rights of
Series 1 Redeemable Convertible Non-Voting Preferred Stock, Series 2 Redeemable
Convertible Non-Voting Preferred Stock and Series 3 Redeemable Convertible
Non-Voting Preferred Stock in the form attached hereto as Exhibit A (the
“Certificate of Designations”), (ii) shares of Series 3 Redeemable Convertible
Non-Voting Preferred Stock, par value $0.01 per share (the “Series 3 Preferred
Stock”), having the relative rights, preferences, limitations and powers set
forth in the Certificate of Designations, and (iii) warrants in the form
attached hereto as Exhibit B (the “Warrants”) to purchase (A) shares of the
Company’s Common Stock, par value $0.01 per share (the “Common Stock”) or
(B) upon the satisfaction of certain conditions set forth therein, shares of
Series 1 Redeemable Convertible Non-Voting Preferred Stock, par value $0.01 per
share (the “Series 1 Preferred Stock”), having the relative rights, preferences,
limitations and powers set forth in the Certificate of Designations, in
accordance with the terms and provisions of this Agreement; and

WHEREAS, the Company is concurrently selling shares of Series 1 Preferred Stock,
and Warrants in an underwritten public offering (the “Public Offering”) pursuant
to the Company’s registration statement on Form S-3 (File No. 333-232771) (the
“Existing Registration Statement”) and related prospectus supplement to the
Existing Registration Statement (the “Public Offering Prospectus”).

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto
hereby agree as follows:

SECTION 1.     Authorization of Securities; Payment of Option Fee.

1.01    The Company has authorized the sale and issuance of shares of Series 2
Preferred Stock, Series 3 Preferred Stock and Warrants on the terms and subject
to the conditions

 

1



--------------------------------------------------------------------------------

set forth in this Agreement. The shares of Series 2 Preferred Stock, Series 3
Preferred Stock and Warrants sold hereunder at the Closings (as defined below)
shall be referred to as the “Securities.”

1.02    On the third business day following the date hereof, each Purchaser will
pay the option fee set forth opposite such Purchaser’s name on Schedule I hereto
(the “Schedule of Purchasers”), which represents $0.125 for each share of Common
Stock underlying the Securities issuable hereunder (the “Option Fee”).

SECTION 2.    Sale and Purchase of the Securities.

2.01    First Closing Securities. Upon the terms and subject to the conditions
herein contained, the Company agrees to sell to each Purchaser, and each
Purchaser agrees to purchase from the Company at one or more Closings, that
number of Securities set forth opposite such Purchaser’s name on the Schedule of
Purchasers under the heading “First Closing” (the “First Closing Shares”) for
the purchase price to be paid by each Purchaser set forth opposite such
Purchaser’s name on the Schedule of Purchasers, for aggregate gross proceeds of
$35,000,000. The Series 2 Preferred Stock shall have a stated value of $100.00
per share of Series 2 Preferred Stock and shall be convertible into Series 2
Preferred Conversion Shares at a conversion price equal to $1.00 per Series 2
Preferred Conversion Share, subject to adjustment as provided in the Certificate
of Designations. The Warrants accompanying the Series 2 Preferred Stock shall
have an exercise price of $1.00 per Common Warrant Share (or, if the holder
elects to exercise the Warrants for Series 1 Preferred Warrant Shares, $100.00
per Series 1 Preferred Warrant Share), subject to adjustment as provided in the
Warrants.

2.02    Second Closing Securities. Upon the terms and subject to the conditions
herein contained, the Company agrees to sell to each Purchaser, and each
Purchaser agrees to purchase from the Company at the Second Closing, that number
of Securities set forth opposite such Purchaser’s name on the Schedule of
Purchasers under the heading “Second Closing,” for the purchase price to be paid
by each Purchaser set forth opposite such Purchaser’s name on the Schedule of
Purchasers, for aggregate gross proceeds of $35,000,000. The Series 3 Preferred
Stock shall have a stated value of $140.00 per share of Series 3 Preferred Stock
and shall be convertible into Series 3 Preferred Conversion Shares at a
conversion price equal to $1.40 per Series 3 Preferred Conversion Share, subject
to adjustment as provided in the Certificate of Designations. The Warrants
accompanying the Series 3 Preferred Stock shall have an exercise price of $1.40
per Common Warrant Share (or, if the holder elects to exercise the Warrants for
Series 1 Preferred Warrant Shares, $140.00 per Series 1 Preferred Warrant
Share), subject to adjustment as provided in the Warrants.

2.03    At or prior to each Closing, each Purchaser will pay the applicable
purchase price set forth opposite such Purchaser’s name on the Schedule of
Purchasers (or, in the case of a Partial Closing or the First Closing following
one or more Partial Closings, as set forth in the applicable Partial/First
Closing Notice) by wire transfer of immediately available funds in accordance
with wire instructions provided by the Company to the Purchasers prior to the
Closing.

2.04    If any Purchaser fails to purchase all of the First Closing Shares set
forth opposite such Purchaser’s name on the Schedule of Purchasers at the First
Closing, or in the case

 

2



--------------------------------------------------------------------------------

of a Partial Closing, the number of First Closing Shares allocated to such
Purchaser in the Partial/First Closing Notice (such Purchaser, a “Failing
Purchaser”), then, effective immediately upon such First Closing or Partial
Closing, as applicable, such Failing Purchaser’s right to purchase Securities in
the Second Closing and any subsequent Partial Closing or First Closing, if any,
shall terminate and be of no further effect and any Warrants issued to such
Failing Purchaser pursuant to this Agreement shall terminate and be of no
further effect.

SECTION 3.     Closings. Subject to the satisfaction of the closing conditions
set forth in Section 7:

3.01    the closing(s) with respect to the transactions contemplated in
Section 2.01 hereof, shall occur, at the BBA Purchasers’ discretion, in one, two
or three Closings (any Closing that is for less than all of the then-remaining
First Closing Shares, is referred to herein as a “Partial Closing” and the
Closing at which all of the First Closing Shares are issued, including any
issuances at prior Partial Closings, if any, is referred to herein as the “First
Closing”) at any time following the Company’s filing of an amendment to its
Certificate of Incorporation with the Secretary of State of the State of
Delaware to effect the Required Shareholder Approval (such filing date being
referred to herein as the “Trigger Date”) and prior to the date that is 30
months following the Trigger Date (the “First Closing Outside Date”). In the
case of a Partial Closing, each Purchaser shall purchase its percentage of its
First Closing Shares that is equal to the percentage of the aggregate number of
First Closing Shares being issued and purchased at such Partial Closing. Each of
the Partial Closings, if any, and the First Closing shall be held on or before
the fifth day following delivery of written notice (the “Partial/First Closing
Notice”) by BBA Purchasers to the Company and the other Purchasers (the “Partial
Closing Date” or “First Closing Date”, as the case may be), or at such other
date as the Company and BBA Purchasers may agree, remotely via the exchange of
documents and signatures, which Partial/First Closing Notice shall set forth the
applicable Partial Closing Date or First Closing Date and, in the case of a
Partial Closing, the aggregate number of First Closing Shares to be issued in
such Partial Closing and the number of First Closing Shares to be purchased by
each Purchaser and the applicable purchase price for each Purchaser in such
Partial Closing; and

3.02    the closing with respect to the transaction contemplated in Section 2.02
hereof (the “Second Closing” and, together with the Partial Closings, if any,
and the First Closing, the “Closings” and each a “Closing”), shall occur, at the
BBA Purchasers’ discretion, at any time following the First Closing Date and
prior to the third anniversary of the Trigger Date (the “Second Closing Outside
Date”). The Second Closing shall be held on or before the fifth day following
delivery of written notice by the BBA Purchasers to the Company and the other
Purchasers (the “Second Closing Date” and, together with any Partial Closing
Date, if any, and the First Closing Date, the “Closing Dates” and each a
“Closing Date”), or at such other date as the Company and BBA Purchasers may
agree, remotely via the exchange of documents and signatures.

3.03    notwithstanding the foregoing, if at any time after the Trigger Date,
the Company does not have a number of authorized but unissued shares of Common
Stock equal to at least the number of Conversion Shares and the Common Warrant
Shares (without taking into account any limitations on conversion of the Series
2 Preferred Stock, Series 3 Preferred Stock

 

3



--------------------------------------------------------------------------------

and Series 1 Preferred Stock set forth in the Certificate of Designations or
limitations on exercise of the Warrants set forth in the Warrants) (an
“Authorized Share Failure”), then the First Closing Outside Date and the Second
Closing Outside Date shall be extended for such number of days equal to the
number of days such Authorized Share Failure remained in effect.

SECTION 4.    Representations and Warranties of the Purchasers. Each Purchaser,
severally and not jointly, represents and warrants to the Company that the
statements contained in this Section 4 are true and correct as of the Effective
Date, and will be true and correct as of each Closing Date:

4.01    Validity. The execution, delivery and performance of this Agreement and
the consummation by the Purchaser of the transactions contemplated hereby have
been duly authorized by all necessary corporate, partnership, limited liability
or similar actions, as applicable, on the part of such Purchaser. This Agreement
has been duly executed and delivered by the Purchaser and constitutes a valid
and binding obligation of the Purchaser, enforceable against it in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies.

4.02    Brokers. There is no broker, investment banker, financial advisor,
finder or other person which has been retained by or is authorized to act on
behalf of the Purchaser who might be entitled to any fee or commission for which
the Company will be liable in connection with the execution of this Agreement
and the consummation of the transactions contemplated hereby.

4.03    Investment Representations and Warranties. The Purchaser understands and
agrees that the offering and sale of the Securities has not been registered
under the 1933 Act or any applicable state securities laws and is being made in
reliance upon federal and state exemptions for transactions not involving a
public offering which depend upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations as
expressed herein.

4.04    Acquisition for Own Account; No Control Intent. The Purchaser is
acquiring the Securities for its own account for investment and not with a view
towards distribution in a manner which would violate the 1933 Act or any
applicable state or other securities laws. The Purchaser is not party to any
agreement providing for or contemplating the distribution of any of the
Securities. The Purchaser has no present intent to effect a “change of control”
of the Company as such term is understood under the rules promulgated pursuant
to Section 13(d) of the 1934 Act.

4.05    No General Solicitation. The Purchaser is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television, radio or the internet or presented at any seminar
or any other general solicitation or general advertisement. The purchase of the
Securities has not been solicited by or through anyone other than the Company.

 

4



--------------------------------------------------------------------------------

4.06    Ability to Protect Its Own Interests and Bear Economic Risks. The
Purchaser has the capacity to protect its own interests in connection with the
transactions contemplated by this Agreement and is capable of evaluating the
merits and risks of the investment in the Securities. The Purchaser is able to
bear the economic risk of an investment in the Securities and is able to sustain
a loss of all of its investment in the Securities without economic hardship, if
such a loss should occur.

4.07    Accredited Investor; No Bad Actor. The Purchaser is an “accredited
investor” as that term is defined in Rule 501(a) under the 1933 Act. Such
Purchaser has not taken any of the actions set forth in, and is not subject to,
the disqualification provisions of Rule 506(d)(1) of the 1933 Act.

4.08    Access to Information. The Purchaser has been given access to Company
documents, records, and other information, and has had adequate opportunity to
ask questions of, and receive answers from, the Company’s officers, employees,
agents, accountants and representatives concerning the Company’s business,
operations, financial condition, assets, liabilities and all other matters
relevant to its investment in the Securities. Purchaser understands that an
investment in the Securities bears significant risk and represents that it has
reviewed the SEC Reports, which serve to qualify certain of the Company
representations set forth below.

4.09    Restricted Securities. The Purchaser understands that the Securities
will be characterized as “restricted securities” under the federal securities
laws inasmuch as they are being acquired from the Company in a private placement
under Section 4(a)(2) of the 1933 Act and that under such laws and applicable
regulations such Securities may be resold without registration under the 1933
Act only in certain limited circumstances.

4.11    Short Sales. Between the time the Purchaser learned about the offering
contemplated by this Agreement and the public announcement of the offering, the
Purchaser has not engaged in any short sales (as defined in Rule 200 of
Regulation SHO under the 1934 Act (“Short Sales”)) or similar transactions with
respect to the Common Stock or any securities exchangeable or convertible for
Common Stock, nor has the Purchaser, directly or indirectly, caused any person
to engage in any Short Sales or similar transactions with respect to the Common
Stock.

4.12    Tax Advisors. The Purchaser has had the opportunity to review with the
Purchaser’s own tax advisors the federal, state and local tax consequences of
its purchase of the Securities set forth opposite such Purchaser’s name on the
Schedule of Purchasers, where applicable, and the transactions contemplated by
this Agreement. The Purchaser is relying solely on the Purchaser’s own
determination as to tax consequences or the advice of such tax advisors and not
on any statements or representations of the Company or any of its agents and
understands that the Purchaser (and not the Company) shall be responsible for
the Purchaser’s own tax liability that may arise as a result of the transactions
contemplated by this Agreement.

SECTION 5.    Representations and Warranties by the Company. Assuming the
accuracy of the representations and warranties of the Purchasers set forth in
Section 4 and except as set forth in the reports, schedules, forms, statements
and other documents filed by the Company with the United States Securities and
Exchange Commission (the “Commission”) pursuant to the 1934 Act

 

5



--------------------------------------------------------------------------------

(collectively, the “SEC Reports”), which disclosures serve to qualify these
representations and warranties in their entirety, the Company represents and
warrants to the Purchasers that the statements contained in this Section 5 are
true and correct as of the Effective Date, and will be true and correct as of
each Closing Date:

5.01    SEC Reports. The Company has timely filed all of the reports, schedules,
forms, statements and other documents required to be filed by the Company with
the Commission pursuant to the reporting requirements of the 1934 Act. The SEC
Reports, at the time they were filed with the Commission, (i) complied as to
form in all material respects with the requirements of the 1934 Act and the 1934
Act Regulations and (ii) did not include an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

5.02    Independent Accountants. The accountants who certified the audited
consolidated financial statements of the Company included in the SEC Reports are
independent public accountants as required by the 1933 Act, the 1933 Act
Regulations, the 1934 Act and the 1934 Act Regulations, and the Public Company
Accounting Oversight Board.

5.03    Financial Statements; Non-GAAP Financial Measures. The consolidated
financial statements included or incorporated by reference in the SEC Reports,
together with the related notes, present fairly, in all material respects, the
financial position of the Company and its consolidated subsidiaries at the dates
indicated and the statement of operations, stockholders’ equity and cash flows
of the Company and its consolidated subsidiaries for the periods specified; said
financial statements have been prepared in conformity with U.S. generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved, except in the case of unaudited, interim financial
statements, subject to normal year-end audit adjustments and the exclusion of
certain footnotes.

5.04    No Material Adverse Change in Business. Except as otherwise stated
therein, since the respective dates as of which information is given in the SEC
Reports, there has been no material adverse change in the condition, financial
or otherwise, or in the earnings, business affairs or business prospects of the
Company and its subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business (a “Material Adverse Effect”), there
have been no transactions entered into by the Company or any of its
subsidiaries, other than those in the ordinary course of business and except as
contemplated in this Agreement, the Existing Registration Statement and Public
Offering Prospectus, which are material with respect to the Company and its
subsidiaries considered as one enterprise, and there has been no dividend or
distribution of any kind declared, paid or made by the Company on any class of
its capital stock.

5.05    Good Standing of the Company. The Company has been duly incorporated and
is validly existing as a corporation in good standing under the laws of the
State of Delaware and has corporate power and authority to own, lease and
operate its properties and to conduct its business as disclosed in the SEC
Reports and to enter into and perform its obligations under this Agreement; and
the Company is duly qualified as a foreign corporation to transact business and
is in good standing in each other jurisdiction in which such qualification is
required, whether by

 

6



--------------------------------------------------------------------------------

reason of the ownership or leasing of property or the conduct of business,
except where the failure so to qualify or to be in good standing would not
result in a Material Adverse Effect.

5.06    Good Standing of Subsidiaries. Each “significant subsidiary” of the
Company, as such term is defined in Rule 1-02 of Regulation S-X (each, a
“Subsidiary” and, collectively, the “Subsidiaries”) has been duly incorporated
or organized and is validly existing in good standing under the laws of the
jurisdiction of its incorporation or organization, has corporate or similar
power and authority to own, lease and operate its properties and to conduct its
business as described in the SEC Reports and is duly qualified to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify or
to be in good standing would not result in a Material Adverse Effect. All of the
issued and outstanding capital stock of each Subsidiary has been duly authorized
and validly issued, is fully paid and non-assessable and is owned by the
Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity. None of the
outstanding shares of capital stock of any Subsidiary were issued in violation
of the preemptive or similar rights of any securityholder of such Subsidiary.

5.07    Capitalization. The Company has an authorized capitalization as set
forth in the Existing Registration Statement and the Public Offering Prospectus.
The outstanding shares of capital stock of the Company have been duly authorized
and validly issued and are fully paid and non-assessable. None of the
outstanding shares of capital stock of the Company were issued in violation of
the preemptive or other similar rights of any securityholder of the Company
which have not been waived.

5.08    Validity. This Agreement has been duly authorized, executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company, enforceable against it in accordance with its terms, except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies.

5.09    Authorization and Description of Securities. Upon the filing of the
Certificate of Designations with the Secretary of State of the State of
Delaware, the Series 2 Preferred Stock, Series 3 Preferred Stock and the Series
1 Preferred Warrant Shares will have been duly and validly authorized and, when
issued and paid for pursuant to this Agreement (in the case of the Series 2
Preferred Stock and Series 3 Preferred Stock) or pursuant to this Agreement and
the Warrants (in the case of the Series 1 Preferred Warrant Shares), will be
validly issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions, except for restrictions on transfer set forth in
this Agreement or imposed by applicable securities laws, and shall not be
subject to preemptive or similar rights of stockholders. Upon the due conversion
of the Series 2 Preferred Stock, Series 3 Preferred Stock and the Series 1
Preferred Warrant Shares, the applicable Conversion Shares will be validly
issued, fully paid and non-assessable free and clear of all encumbrances and
restrictions, except for restrictions on transfer set forth in this Agreement or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights of stockholders. The Warrants have been duly authorized and, when
issued and paid

 

7



--------------------------------------------------------------------------------

for in accordance with the terms of this Agreement, will be duly and validly
issued, free and clear of all encumbrances and restrictions, except for
restrictions on transfer set forth in this Agreement or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights of
stockholders. The Common Warrant Shares issuable upon exercise of the Warrants
have been duly authorized and, when issued and paid for in accordance with the
terms of this Agreement and the Warrants, will be duly and validly issued, fully
paid and nonassessable, free and clear of all encumbrances and restrictions,
except for restrictions on transfer set forth in this Agreement or imposed by
applicable securities laws, and shall not be subject to preemptive or similar
rights of stockholders. The Common Stock conforms, in all material respects, to
all statements relating thereto contained in the Existing Registration Statement
and the Public Offering Prospectus and such description conforms, in all
material respects, to the rights set forth in the instruments defining the same.
No holder of Securities, Conversion Shares or Warrant Shares will be subject to
personal liability solely by reason of being such a holder.

5.10    Absence of Violations, Defaults and Conflicts. Neither the Company nor
any of its subsidiaries is (A) in violation of its charter, bylaws or similar
organizational document, except, in the case of the Company’s subsidiaries, for
such violations that would not, singly or in the aggregate, result in a Material
Adverse Effect, (B) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which it or any of them may be bound or to which any of the
properties or assets of the Company or any subsidiary is subject (collectively,
“Agreements and Instruments”), except for such defaults that would not, singly
or in the aggregate, result in a Material Adverse Effect, or (C) in violation of
any law, statute, rule, regulation, judgment, order, writ or decree of any
arbitrator, court, governmental body, regulatory body, administrative agency or
other authority, body or agency having jurisdiction over the Company or any of
its subsidiaries or any of their respective properties, assets or operations
(each, a “Governmental Entity”), except for such violations that would not,
singly or in the aggregate, result in a Material Adverse Effect. The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated herein (including the issuance and sale of the
Securities, the Conversion Shares and the Warrant Shares) and compliance by the
Company with its obligations hereunder do not and will not, whether with or
without the giving of notice or passage of time or both, conflict with or
constitute a breach of, or default or Repayment Event (as defined below) under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any properties or assets of the Company or any subsidiary pursuant to, the
Agreements and Instruments (except for such conflicts, breaches, defaults or
Repayment Events or liens, charges or encumbrances that would not, singly or in
the aggregate, result in a Material Adverse Effect), nor will such action result
in any violation of (i) the provisions of the certificate of incorporation,
by-laws or similar organizational document of the Company or any of its
subsidiaries or (ii) any applicable law, statute, rule, regulation, judgment,
order, writ or decree of any Governmental Entity, except in the case of clause
(ii) for such violations as would not, singly or in the aggregate, result in a
Material Adverse Effect. As used herein, a “Repayment Event” means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its subsidiaries.

 

8



--------------------------------------------------------------------------------

5.11    Absence of Labor Dispute. No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or any subsidiary’s principal
suppliers, manufacturers, customers or contractors, which, in either case, would
result in a Material Adverse Effect.

5.12    Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any Governmental Entity now pending or, to
the knowledge of the Company, threatened, against or affecting the Company or
any of its subsidiaries, which would reasonably be expected to result in a
Material Adverse Effect, or which would reasonably be expected to materially and
adversely affect the consummation of the transactions contemplated in this
Agreement or the performance by the Company of its obligations hereunder.

5.13    Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
of its obligations hereunder, in connection with the offering, issuance, or sale
of the Securities hereunder or the consummation of the transactions contemplated
by this Agreement, except such as have been already obtained or as may be
required to list the Series 3 Preferred Conversion Shares, the Series 1
Preferred Conversion Shares and the Common Warrant Shares on the Nasdaq Global
Market, as may be required under state securities laws or the filings required
pursuant to Section 6.03 of this Agreement.

5.14    Possession of Licenses and Permits. The Company and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Entities necessary to conduct the business now operated by them, except where
the failure so to possess would not, singly or in the aggregate, result in a
Material Adverse Effect. The Company and its subsidiaries are in compliance with
the terms and conditions of all Governmental Licenses, except where the failure
so to comply would not, singly or in the aggregate, result in a Material Adverse
Effect. All of the Governmental Licenses are valid and in full force and effect,
except when the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, singly or in the
aggregate, result in a Material Adverse Effect. Neither the Company nor any of
its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a Material Adverse Effect.

5.15    Title to Property. The Company and its subsidiaries do not own any real
property. The Company and its subsidiaries have title to all tangible personal
property owned by them, in each case, free and clear of all mortgages, pledges,
liens, security interests, claims, restrictions or encumbrances of any kind
except such as (A) are described in the SEC Reports or (B) do not, singly or in
the aggregate, materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company or any of its subsidiaries; and all of the leases and subleases
material to the business of the Company and its subsidiaries, considered as one
enterprise, and under which the Company or any of its subsidiaries holds
properties described in the SEC Reports, are in full force and effect, and
neither the Company nor any such subsidiary has any notice of any material claim
of any sort that

 

9



--------------------------------------------------------------------------------

has been asserted by anyone adverse to the rights of the Company or any
subsidiary under any of the leases or subleases mentioned above, or affecting or
questioning the rights of the Company or such subsidiary to the continued
possession of the leased or subleased premises under any such lease or sublease.

5.16    Intellectual Property. The Company and its subsidiaries own or possess
the right to use all patents, patent applications, inventions, licenses,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information or procedures), trademarks, service
marks, trade names, domain names, copyrights, and other intellectual property,
and registrations and applications for registration of any of the foregoing
(collectively, “Intellectual Property”) necessary to conduct their business as
presently conducted and currently contemplated to be conducted in the future as
described in the SEC Reports and, to the knowledge of the Company, neither the
Company nor any of its subsidiaries, whether through their respective products
and services or the conduct of their respective businesses, has infringed,
misappropriated, conflicted with or otherwise violated, or is currently
infringing, misappropriating, conflicting with or otherwise violating, and none
of the Company or its subsidiaries have received any heretofore unresolved
communication or notice of infringement of, misappropriation of, conflict with
or violation of, any Intellectual Property of any other person or entity, other
than as described in the SEC Reports. Neither the Company nor any of its
subsidiaries has received any communication or notice (in each case that has not
been resolved) alleging that by conducting their business as described in the
SEC Reports, such parties would infringe, misappropriate, conflict with, or
violate, any of the Intellectual Property of any other person or entity. The
Company knows of no infringement, misappropriation or violation by others of
Intellectual Property owned by or licensed to the Company or its subsidiaries
which would reasonably be expected to result in a Material Adverse Effect. The
Company and its subsidiaries have taken all reasonable steps necessary to secure
their interests in such Intellectual Property from their employees and
contractors and to protect the confidentiality of all of their confidential
information and trade secrets. None of the Intellectual Property employed by the
Company or its subsidiaries has been obtained or is being used by the Company or
its subsidiaries in violation of any contractual obligation binding on the
Company or any of its subsidiaries or, to the knowledge of the Company, any of
their respective officers, directors or employees, except as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. All Intellectual Property owned or exclusively licensed by the
Company or its subsidiaries is free and clear of all liens, encumbrances,
defects or other restrictions (other than non-exclusive licenses granted in the
ordinary course of business), except those that would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
The Company and its subsidiaries are not subject to any judgment, order, writ,
injunction or decree of any court or any Governmental Entity, nor has the
Company or any of its subsidiaries entered into or become a party to any
agreement made in settlement of any pending or threatened litigation, which
materially restricts or impairs their use of any Intellectual Property.

5.17    Company IT Systems. The Company and its subsidiaries own or have a valid
right to access and use all computer systems, networks, hardware, software,
databases, websites, and equipment used to process, store, maintain and operate
data, information, and functions used in connection with the business of the
Company and its subsidiaries (the “Company IT Systems”), except as would not,
individually or in the aggregate, have a Material Adverse

 

10



--------------------------------------------------------------------------------

Effect. The Company IT Systems are adequate for, and operate and perform in all
material respects as required in connection with, the operation of the business
of the Company and its subsidiaries as currently conducted, except as would not,
individually or in the aggregate, have a Material Adverse Effect. The Company
and its subsidiaries have implemented commercially reasonable backup, security
and disaster recovery technology consistent in all material respects with
applicable regulatory standards and customary industry practices.

5.18    Cybersecurity. Except as would not reasonably be expected to have a
Material Adverse Effect, (A) there has been no security breach or other
compromise of or relating to the Company IT Systems; (B) the Company has not
been notified of, and has no knowledge of any event or condition that would
reasonably be expected to result in, any such security breach or other
compromise of the Company IT Systems; (C) the Company and its subsidiaries have
implemented policies and procedures with respect to the Company IT Systems that
are reasonably consistent with industry standards and practices, or as required
by applicable regulatory standards; and (D) the Company and its subsidiaries are
presently in material compliance with all applicable laws or statutes,
judgments, orders, rules and regulations of any court or arbitrator or
governmental or regulatory authority and contractual obligations relating to the
privacy and security of the Company IT Systems and to the protection of the
Company IT Systems from unauthorized use, access, misappropriation or
modification.

5.19    Environmental Laws. Except as would not, singly or in the aggregate,
result in a Material Adverse Effect, (A) neither the Company nor any of its
subsidiaries is in violation of any applicable federal, state, local or foreign
statute, law, rule, regulation, ordinance, code, policy or rule of common law or
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products,
asbestos-containing materials or mold (collectively, “Hazardous Materials”) or
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”), (B) the Company and its subsidiaries have all permits, authorizations
and approvals required for their operations under any applicable Environmental
Laws and are each in compliance with their requirements, (C) there are no
pending or, to the knowledge of the Company, threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating to
any Environmental Law against the Company or any of its subsidiaries and (D) to
the knowledge of the Company, there are no events or circumstances existing as
of the date hereof that would reasonably be expected to form the basis of an
order for clean-up or remediation, or an action, suit or proceeding by any
private party or Governmental Entity, against or affecting the Company or any of
its subsidiaries relating to Hazardous Materials or any Environmental Laws.

5.20    Accounting Controls and Disclosure Controls. The Company and its
subsidiaries maintain effective internal control over financial reporting (as
defined under Rule 13a-15 and 15d-15 under the 1934 Act Regulations) and a
system of internal accounting controls

 

11



--------------------------------------------------------------------------------

sufficient to provide reasonable assurances that (A) transactions are executed
in accordance with management’s general or specific authorization;
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; and (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Since the end of the Company’s most
recent audited fiscal year, there has been (1) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (2) no change in the Company’s internal control over financial reporting
that has materially adversely affected, or is reasonably likely to materially
adversely affect, the Company’s internal control over financial reporting.

5.21    Compliance with the Sarbanes-Oxley Act. The Company is in compliance in
all material respects with all provisions of the Sarbanes-Oxley Act of 2002 and
all rules and regulations promulgated thereunder or implementing the provisions
thereof that are in effect and with which the Company is required to comply.

5.22    Payment of Taxes. All United States federal income tax returns of the
Company and its subsidiaries required by law to be filed have been filed and all
taxes shown by such returns or otherwise assessed, which are due and payable,
have been paid, except assessments against which appeals have been or will be
promptly taken and as to which adequate reserves have been provided. No
assessment in connection with United States federal tax returns has been made
against the Company. The Company and its subsidiaries have filed all other tax
returns that are required to have been filed by them through the date hereof or
have timely requested extensions thereof pursuant to applicable foreign state,
local or other law except insofar as the failure to file such returns would not
result in a Material Adverse Effect and has paid all taxes due pursuant to such
returns or all taxes due and payable pursuant to any assessment received by the
Company and its subsidiaries, except for such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been established
by the Company or its subsidiaries and except where the failure to pay such
taxes would not result in a Material Adverse Effect. The charges, accruals and
reserves on the books of the Company in respect of any income and corporation
tax liability for any years not finally determined are adequate to meet any
assessments or reassessments for additional income tax for any years not finally
determined, except to the extent of any inadequacy that would not result in a
Material Adverse Effect.

5.23    ERISA. Except as would not reasonably be expected to have a Material
Adverse Effect: (i) at no time in the past six years has the Company or any
ERISA Affiliate maintained, sponsored, participated in, contributed to or had
any liability or obligation in respect of any Employee Benefit Plan subject to
Title IV of ERISA or Section 412 of the Code, any “multiemployer plan” as
defined in Section 3(37) of ERISA or any multiple employer plan for which the
Company or any ERISA Affiliate has incurred or could incur material liability
under Section 4063 or 4064 of ERISA, (ii) no “welfare benefit plan” as defined
in Section 3(1) of ERISA provides or promises, or at any time provided or
promised, retiree health, or other post-termination benefits except to the
extent such benefit is fully insured or as may be required by the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, or similar state law and
(iii) each Employee Benefit Plan is and has been operated in compliance with its
terms and all applicable

 

12



--------------------------------------------------------------------------------

laws, including but not limited to ERISA and the Code. Each Employee Benefit
Plan intended to be qualified under Code Section 401(a) has a favorable
determination or opinion letter from the Internal Revenue Service (the “IRS”)
upon which it can rely, and any such determination or opinion letter remains in
effect and has not been revoked and no event has occurred and no facts or
circumstances exist that could reasonably be expected to result in the loss of
qualification or tax exemption of any such Employee Benefit Plan. With respect
to each Foreign Benefit Plan, such Foreign Benefit Plan (1) if intended to
qualify for special tax treatment, meets, in all material respects, the
requirements for such treatment, and (2) if required to be funded, is funded to
the extent required by applicable law. The Company does not have any obligations
under any collective bargaining agreement with any union. As used in this
Section 5.23, “Code” means the Internal Revenue Code of 1986, as amended;
“Employee Benefit Plan” means any “employee benefit plan” within the meaning of
Section 3(3) of ERISA, including, without limitation, all equity and
equity-based, severance, employment, change-in-control, medical, disability,
fringe benefit, bonus, incentive, deferred compensation, employee loan and all
other employee benefit plans, agreements, programs, policies or other
arrangements, whether or not subject to ERISA, under which (x) any current or
former employee, director, independent contractor or other service provider of
the Company or its subsidiaries has any present or future right to benefits and
which are contributed to, sponsored by or maintained by the Company or any of
the Subsidiaries or (y) the Company or any of the Subsidiaries has had or has
any present or future direct or contingent obligation or liability; “ERISA”
means the Employee Retirement Income Security Act of 1974, as amended; “ERISA
Affiliate” means any member of the company’s controlled group as determined
pursuant to Code Section 414(b), (c), (m) or (o), with respect to any Person,
each business or entity under “common control” with such Person within the
meaning of Section 4001(a)(14) of ERISA; and “Foreign Benefit Plan” means any
Employee Benefit Plan established, maintained or contributed to outside of the
United States of America and which is not subject to United States law.

5.24    Insurance. The Company and the Subsidiaries carry or are entitled to the
benefits of insurance, with what the Company reasonably believes to be
financially sound and reputable insurers, in such amounts and covering such
risks as is adequate for the conduct of their respective businesses and the
value of their respective properties and assets, and all such insurance is in
full force and effect. The Company has no reason to believe that it or any of
the Subsidiaries will not be able (A) to renew its existing insurance coverage
as and when such policies expire or (B) to obtain comparable coverage from
similar institutions as may be necessary or appropriate to conduct its business
as now conducted and at a cost that would not result in a Material Adverse
Effect.

5.25    Investment Company Act. The Company is not required, and upon the
issuance and sale of the Securities will not be required, to register as an
“investment company” under the Investment Company Act of 1940, as amended (the
“1940 Act”).

5.26    No Unlawful Payments. None of the Company, any of its subsidiaries or,
to the knowledge of the Company, any director, officer, agent, employee,
Affiliate or other person acting on behalf of the Company or any of its
subsidiaries has taken any action, directly or indirectly, that would result in
a violation by such persons of any applicable anti-corruption laws, including,
without limitation, making use of the mails or any means or instrumentality of
interstate

 

13



--------------------------------------------------------------------------------

commerce corruptly in furtherance of an offer, payment, promise to pay or
authorization of the payment of any money, or other property, gift, promise to
give, or authorization of the giving of anything of value to any “government
official” (including any officer or employee of a government or government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) in
violation of any applicable anti-corruption laws, and the Company and its
subsidiaries have conducted their businesses in compliance with applicable
anti-corruption laws and have instituted and maintain policies and procedures
designed to ensure continued compliance therewith.

5.27    Compliance with Anti-Money Laundering Laws. The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all applicable jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Entity (collectively, the “Anti-Money Laundering Laws”); and no action, suit or
proceeding by or before any Governmental Entity involving the Company or any of
its subsidiaries with respect to the Anti-Money Laundering Laws is pending or,
to the knowledge of the Company, threatened.

5.28    No Conflicts with Sanctions Laws. None of the Company, any of its
subsidiaries or, to the knowledge of the Company, any director, officer, agent,
employee, Affiliate or other person acting on behalf of the Company or any of
its subsidiaries is an individual or entity (“Person”) currently the subject or
target of any sanctions administered or enforced by the United States
Government, including, without limitation, the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”), the United Nations Security Council
(“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”), or other relevant
sanctions authority (collectively, “Sanctions”), nor is the Company or any of
its subsidiaries located, organized or resident in a country or territory that
is the subject of Sanctions; and the Company will not knowingly directly or
indirectly use the proceeds of the sale of the Securities, or lend, contribute
or otherwise make available such proceeds to any subsidiaries, joint venture
partners or other Person, to fund any activities of or the business with any
Person, or in any country or territory, that, at the time of such funding, is
the subject of Sanctions or in any other manner that will result in violation by
any Person of Sanctions.

5.29    Regulatory Matters. Except as would not, singly or in the aggregate,
result in a Material Adverse Effect: (i) neither the Company nor any of its
subsidiaries has received any FDA Form 483, notice of adverse finding, warning
letter or other correspondence or notice from the U.S. Food and Drug
Administration (“FDA”) or any other Governmental Entity alleging or asserting
noncompliance with any Applicable Laws (as defined in clause (ii) below) or
Authorizations (as defined in clause (iii) below); (ii) the Company and each of
its subsidiaries is and has been in compliance with statutes, laws, ordinances,
rules and regulations applicable to the Company and its subsidiaries for the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer for sale, storage,
import, export or disposal of any product manufactured or distributed by the
Company, including without limitation, the Federal Food, Drug, and Cosmetic Act,
21 U.S.C. § 301, et seq., similar laws of

 

14



--------------------------------------------------------------------------------

other Governmental Entities and the regulations promulgated pursuant to such
laws (collectively, “Applicable Laws”); (iii) the Company and each of its
subsidiaries possesses all licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws and/or to carry on its businesses as now conducted
(“Authorizations”) and such Authorizations are valid and in full force and
effect and the Company is not in violation of any term of any such
Authorizations; (iv) neither the Company nor any of its subsidiaries has
received notice of any ongoing claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any Governmental
Entity or third party alleging that any product, operation or activity is in
violation of any Applicable Laws or Authorizations or has any knowledge that any
such Governmental Entity or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding, nor, to the
Company’s knowledge, has there been any noncompliance with or violation of any
Applicable Laws by the Company or any of its subsidiaries that could reasonably
be expected to require the issuance of any such communication or result in an
investigation, corrective action, or enforcement action by FDA or similar
Governmental Entity; (v) neither the Company nor any of its subsidiaries has
received notice that any Governmental Entity has taken, is taking or intends to
take action to limit, suspend, modify or revoke any Authorizations or has any
knowledge that any such Governmental Entity is threatening or is considering
such action; and (vi) the Company and each of its subsidiaries has filed,
obtained, maintained or submitted all reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments as
required by any Applicable Laws or Authorizations and that all such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments were complete, correct and not misleading on the date
filed (or were corrected or supplemented by a subsequent submission). Neither
the Company, any subsidiary nor, to the Company’s knowledge, any of their
respective directors, officers, employees or agents has been convicted of any
crime under any Applicable Laws or has been the subject of an FDA debarment
proceeding. Neither the Company nor any subsidiary has been nor is now subject
to FDA’s Application Integrity Policy. To the Company’s knowledge, neither the
Company, any subsidiary nor any of its directors, officers, employees or agents,
has made, or caused the making of, any false statements on, or material
omissions from, any other records or documentation prepared or maintained to
comply with the requirements of the FDA or any other Governmental Entity.
Neither the Company, any subsidiary nor, to the Company’s knowledge, any of
their respective directors, officers, employees or agents, have with respect to
each of the following statutes, or regulations promulgated thereto, as
applicable: (i) engaged in activities under 42 U.S.C. §§ 1320a-7b or 1395nn;
(ii) knowingly engaged in any activities under 42 U.S.C. § 1320a-7b or the
Federal False Claims Act, 31 U.S.C. § 3729; or (iii) knowingly and willfully
engaged in any activities under 42 U. S.C.§ 1320a-7b, which are prohibited,
cause for civil penalties, or constitute a mandatory or permissive exclusion
from Medicare, Medicaid, or any other State Health Care Program or Federal
Health Care Program.

5.30    Research, Studies and Tests. The research, nonclinical and clinical
studies and tests conducted by, or to the knowledge of the Company, or on behalf
of the Company and its subsidiaries have been and, if still pending, are being
conducted with reasonable care and in all material respects in accordance with
experimental protocols, procedures and controls pursuant to all Applicable Laws
and Authorizations; the descriptions of the results of such research,
nonclinical and clinical studies and tests contained in the SEC Reports are
accurate and complete

 

15



--------------------------------------------------------------------------------

in all material respects and fairly present in all material respects the data
derived from such research, nonclinical and clinical studies, and tests; the
Company is not aware of any research, nonclinical or clinical studies or tests,
the results of which the Company believes reasonably call into question the
research, nonclinical or clinical study or test results described or referred to
in the SEC Reports when viewed in the context in which such results are
described; and neither the Company nor, to the knowledge of the Company, any of
its subsidiaries has received any notices or correspondence from any
Governmental Entity that will require the termination, suspension or material
modification of any research, nonclinical or clinical study or test conducted by
or on behalf of the Company or its subsidiaries, as applicable.

5.31    Private Placement. Neither the Company nor its subsidiaries, nor any
person acting on its or their behalf, has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security
under any circumstances that would require registration under the 1933 Act of
the Securities being sold pursuant to this Agreement. Assuming the accuracy of
the representations and warranties of the Purchasers contained in Section 4
hereof, the issuance of the Securities, including the issuance of the Conversion
Shares and the Warrant Shares, is exempt from registration under the 1933 Act.

5.32    Registration Rights. Except as required pursuant to Section 8 of this
Agreement, the Company is presently not under any obligation, and has not
granted any rights, to register under the 1933 Act any of the Company’s
presently outstanding securities or any of its securities that may hereafter be
issued that have not expired or been satisfied.

SECTION 6.     Covenants.

6.01    Reasonable Best Efforts. Each party shall use its reasonable best
efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 7 of this Agreement.

6.02    Use of Proceeds. The Company shall use the proceeds from the sale of the
Securities in the Second Closing as directed in writing by the BBA Purchasers as
of the Second Closing Date.

6.03    Disclosure of Transactions and Other Material Information. Within the
applicable period of time required by the 1934 Act, the Company shall file a
Current Report on Form 8-K describing the terms and conditions of the
transactions contemplated by this Agreement in the form required by the 1934 Act
and attaching the Agreement, the Certificate of Designations and the Warrant as
exhibits to such filing (including all attachments, the “8-K Filing”). The
Company shall provide the Purchasers with a reasonable opportunity to review and
provide comments on the draft of such 8-K Filing. Subject to the foregoing, and
other than the Public Offering Prospectus and any press releases issued in
connection with the Public Offering, neither the Company nor any Purchaser shall
issue any press releases or any other public statements with respect to the
transactions contemplated hereby. Notwithstanding the foregoing, and unless
otherwise agreed to in writing by the Company and the Purchasers, the Company
shall not publicly disclose the name of any Purchaser or an Affiliate of any
Purchaser, or include the name of any Purchaser or an Affiliate of any Purchaser
in any press release or filing with the Commission or

 

16



--------------------------------------------------------------------------------

any regulatory agency or the Nasdaq Global Market, without the prior written
consent of such Purchaser.

6.04    Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by a Purchaser in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Purchaser effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement,
including, without limitation, Section 9.01 of this Agreement; provided that a
Purchaser and its pledgee shall be required to comply with the provisions of
Section 9.01 of this Agreement in order to effect a sale, transfer or assignment
of Securities to such pledgee. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a
Purchaser; provided that any and all costs to effect the pledge of the
Securities are borne by the pledgor and/or pledgee and not the Company.

6.05    Expenses. The Company and each Purchaser is liable for, and will pay,
its own expenses incurred in connection with the negotiation, preparation,
execution and delivery of this Agreement, including, without limitation,
attorneys’ and consultants’ fees and expenses, except that the Company has
agreed to reimburse the BBA Purchasers in an amount of up to $100,000 for BBA
Purchasers’ reasonable legal fees at the time of execution of this Agreement.

6.06    Listing. The Company shall use its best efforts to take all steps
necessary to (i) cause all of the Conversion Shares and Common Warrant Shares to
be approved for listing on the Nasdaq Global Market and (ii) maintain the
listing of its Common Stock on the Nasdaq Global Market.

6.07    Reservation of Common Stock. Following the Company’s receipt of the
Required Shareholder Approval, the Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance from and
after the Trigger Date, the number of Conversion Shares and the Common Warrant
Shares (without taking into account any limitations on conversion of the Series
2 Preferred Stock, Series 3 Preferred Stock and Series 1 Preferred Stock set
forth in the Certificate of Designations or limitations on exercise of the
Warrants set forth in the Warrants).

6.08    Participation in Future Financings.

(a)    From the Effective Date and until the earlier of (x) the date on which
the BBA Purchasers collectively own less than 2.5% of the Company’s outstanding
Common Stock or less than 33% of the securities purchased by them in the Public
Offering, (y) the Series 1 Transition Date (as such term is defined in the
Certificate of Designations), and (z) if all of the Securities issuable to the
BBA Purchasers hereunder have not been purchased on or prior to the Second
Closing Outside Date, upon any proposed issuance by the Company or any of the
Subsidiaries of Common Stock, or Common Stock Equivalents for cash
consideration, indebtedness or a combination thereof, other than (i) a rights
offering to all holders of Common Stock and Preferred Stock (which may include
extending such rights to holders of Common Stock

 

17



--------------------------------------------------------------------------------

Equivalents) or (ii) an Exempt Issuance (a “Subsequent Financing”), each BBA
Purchaser shall have the right to participate in such Subsequent Financing up to
its pro rata amount, calculated as its percentage equity ownership of the
Company’s outstanding equity (without taking into account any beneficial
ownership limitations on conversion or exercise of any Common Stock Equivalents
held by such BBA Purchaser), on the same terms, conditions and price provided
for in the Subsequent Financing, unless the Subsequent Financing is an
underwritten public offering (an “Underwritten Subsequent Financing”), in which
case the Company shall offer the BBA Purchasers the right to participate in such
public offering when it is lawful for the Company to do so, including with
respect to any limitations necessary to preserve the validity of the private
placement exemption under the 1933 Act for the offer and sale of the Securities
hereunder, but the BBA Purchasers shall not be entitled to purchase any
particular amount of such public offering.

(b)    At least 10 Business Days prior to the closing of the Subsequent
Financing, the Company shall deliver to the BBA Purchasers a written notice of
its intention to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask each BBA Purchaser if it wants to review the details of such financing
in order to confirm whether such BBA Purchaser wishes to participate in such
financing (such additional notice, a “Subsequent Financing Notice”). Upon the
request of a BBA Purchaser, and only upon a request by such BBA Purchaser, for a
Subsequent Financing Notice, the Company shall promptly, but no later than one
Business Day after such request, deliver a Subsequent Financing Notice to the
BBA Purchaser. The requesting BBA Purchaser shall be deemed to have acknowledged
that the Subsequent Financing Notice may contain material non-public
information. The Subsequent Financing Notice shall describe in reasonable detail
the proposed terms of such Subsequent Financing, the amount of proceeds intended
to be raised thereunder and the person or persons through or with whom such
Subsequent Financing is proposed to be effected and shall include a term sheet
or similar document relating thereto as an attachment.

(c)    If the BBA Purchaser wishes to participate in such Subsequent Financing
it must provide written notice to the Company by not later than 5:30 p.m. (New
York City time) on the fifth Business Day after the BBA Purchaser has received
the Subsequent Financing Notice that the BBA Purchaser is willing to participate
in the Subsequent Financing, the amount of the BBA Purchaser’s participation,
and representing and warranting that the BBA Purchaser has such funds ready,
willing, and available for investment on the terms set forth in the Subsequent
Financing Notice. If the Company receives no such notice from the BBA Purchaser
as of such fifth Business Day, the BBA Purchaser shall be deemed to have
notified the Company that it does not elect to participate and the Company may
effect the Subsequent Financing on the terms and with the persons set forth in
the Subsequent Financing Notice.

(d)    If by 5:30 p.m. (New York City time) on the fifth Business Day after the
BBA Purchaser has received the Subsequent Financing Notice, the Company has
received written notification by the BBA Purchaser of its willingness to
participate in the Subsequent Financing (or to cause its designees to
participate), then the Company shall effect the Subsequent Financing with the
BBA Purchaser (in the amount indicated in its notification up to the
Participation Maximum) and, with respect to the remaining portion of such
Subsequent Financing on the terms and with the Persons set forth in the
Subsequent Financing Notice.

 

18



--------------------------------------------------------------------------------

(e)    The Company must provide the BBA Purchaser with a second Subsequent
Financing Notice, and the BBA Purchaser will again have the right of
participation set forth above in this Section 6.08, if the Subsequent Financing
subject to the initial Subsequent Financing Notice is amended in any material
respect or is not consummated for any reason on the terms set forth in such
Subsequent Financing Notice within 30 Business Days after the date of the
initial Subsequent Financing Notice.

(f)    Notwithstanding anything to the contrary in this Section 6.08 and unless
otherwise agreed to by the BBA Purchaser, the Company shall either confirm in
writing to the BBA Purchaser that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that the BBA Purchaser will not be in possession of any material, non-public
information, by the 10th Business Day following delivery of the Subsequent
Financing Notice. If by such 10th Business Day, no public disclosure regarding a
transaction with respect to the Subsequent Financing has been made, and no
notice regarding the abandonment of such transaction has been received by the
BBA Purchaser, such transaction shall be deemed to have been abandoned and the
BBA Purchaser shall not be deemed to be in possession of any material,
non-public information with respect to the Company or any of its Subsidiaries.

6.09    Board Rights.

(a)    Effective upon the Effective Date, the BBA Purchasers, acting together,
shall have the right (but not the obligation) to designate (i) one member of the
board of directors (the “Board”) of the Company for so long as the BBA
Purchasers collectively hold at least 4.99% of the Company’s outstanding Common
Stock and at least 50% of the securities purchased by them in the Public
Offering or (ii) two (2) members of the Board (each such designated Board member
being referred to herein as a “BBA Purchaser Board Designee”) for so long as the
BBA Purchasers collectively hold at least 20.0% of the Company’s outstanding
Common Stock and at least 50% of the securities purchased by them in the Public
Offering (the “BBA Purchaser Board Designation Right”); provided, that each such
designee must qualify as an “independent” director as defined under Nasdaq
Listing Rule 5605(a)(2), and each such designee shall have provided the
Nominating and Governance Committee of the Board (the “Nominating Committee”)
such information as the Nominating Committee customarily requests pursuant to
its charter then in effect or pursuant to the Company’s bylaws, to determine
that such BBA Purchaser Board Designee meets the independence requirements under
Nasdaq Listing Rule 5605(a)(2), and is not otherwise disqualified by applicable
Nasdaq Stock Market or Commission rules or regulations from service on the
Board. The Company agrees to take all necessary corporate and other actions,
including increasing the size of the Board, if necessary, and filling the
resulting vacancy by vote of the Board and/or to request a vote of the
shareholders of the Company, to permit each BBA Purchaser Board Designee to be
appointed or elected by the members of the Board and/or shareholders, as
applicable, pursuant to the Company’s Certificate of Incorporation and Bylaws.

(b)    In addition, at any time after the Effective Date when (i) the BBA
Purchasers own at least 2.5% of the Company’s outstanding Common Stock and at
least 33% of the securities purchased by them in the Public Offering, and
(ii) the BBA Purchasers do not then

 

19



--------------------------------------------------------------------------------

have the right to appoint two BBA Purchaser Board Designees, the BBA Purchasers
shall have the right to designate one individual to be present and participate
in a non-voting capacity at all meetings of the Board or any committee thereof,
including any telephonic meetings (such individual, the “BBA Purchaser Board
Observer”). Any materials that are sent by the Company to the members of the
Board in their capacity as such shall be sent to the BBA Purchaser Board
Observer simultaneously by means reasonably designed to ensure timely receipt by
the BBA Purchaser Board Observer, and the Company will give the BBA Purchaser
Board Observer notice of such meetings, by the same means as such notices are
delivered to the members of the Board and at the same time as notice is provided
or delivered to the Board; provided, that the BBA Purchaser Board Observer
agrees to hold in confidence and trust, to act in a fiduciary manner with
respect to and not to disclose any information provided to or learned by the BBA
Purchaser Board Observer acting in such capacity, whether in connection with the
BBA Purchaser Board Observer’s attendance at meetings of the Board, in
connection with the receipt of materials delivered to the Board or otherwise.
Notwithstanding the provisions of this Section 6.09(b), the Company reserves the
right to exclude the BBA Purchaser Board Observer from any meeting of a
committee of the Board for any reason whatsoever, to exclude the BBA Purchaser
Board Observer from any meeting of the Board, or a portion thereof, and to
redact portions of any materials delivered to the BBA Purchaser Board Observer
where and to the extent that the Company reasonably believes that withholding
such information or excluding the BBA Purchaser Board Observer from attending
such meeting of the Board, or a portion thereof, is reasonably necessary: (i) to
preserve attorney-client, work product or similar privilege between the Company
and its counsel with respect to any matter; (ii) to comply with the terms and
conditions of confidentiality agreements between the Company and any third
parties; or (iii) because the Board has determined that there exists, with
respect to the subject of such deliberation or such information, an actual or
potential conflict of interest between the BBA Purchasers and the Company.
Further, the members of the Board shall be entitled to hold executive sessions
which the BBA Purchaser Board Observer may not be invited to attend. The BBA
Purchaser Board Observer shall use the same degree of care to protect the
Company’s confidential and proprietary information as the BBA Purchasers use to
protect their confidential and proprietary information of like nature, but in no
circumstances with less than reasonable care.

(c)    For purposes of this Section 6.09, ownership shall be calculated in
accordance with applicable guidance published by the Nasdaq Stock Market and
shall exclude any shares underlying the Warrants or other Common Stock
Equivalents requiring additional payments to receive the underlying Common Stock
upon such exercise or conversion.

6.10    Negative Covenants. Until the earlier of (i) the date on which the BBA
Purchasers collectively own less than 2.5% of the Company’s outstanding Common
Stock or less than 33% of the securities purchased by them in the Public
Offering, and (ii) the Series 1 Transition Date, the Company shall not do any of
the following without the prior approval of the BBA Purchasers:

(a)     issue or authorize the issuance of any equity security that is senior or
pari passu to the Series 3 Preferred Stock with respect to liquidation
preference (other than the other series of Preferred Stock issued in the Public
Offering);

 

20



--------------------------------------------------------------------------------

(b)     incur any indebtedness in excess of $1,000,000, in the aggregate,
outside the ordinary course of business (other than the refinancing of the
Company’s existing term debt);

(c)     sell, transfer or otherwise dispose of the Company’s iMC switch
technology and products including the iMC switch;

(d)     license the Company’s iMC switch technology and products including the
iMC switch outside of the ordinary course of business; or

(e)     pay any dividends;

provided that if the Company seeks approval from the BBA Purchasers for any of
the foregoing and the BBA Purchasers do not respond to such request within three
Business Days or the BBA Purchasers elect not to receive the information
required to consider such requested approvals, the requirement for the BBA
Purchasers’ approval shall be deemed waived by the parties solely with respect
to the applicable approval being sought.

6.11    Payment Upon a Fundamental Transaction. If, at any time after the
Effective Date and prior to the Trigger Date, (i) the Company effects any merger
or consolidation of the Company with or into another entity, (ii) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (iii) any tender offer or exchange offer (whether by the
Company or another entity) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, (iv) the Company consummates a stock purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, or spin-off) with one or more persons or entities whereby such
other persons or entities acquire more than the 50% of the outstanding shares of
Common Stock (not including any shares of Common Stock held by such other
persons or entities making or party to, or associated or affiliated with the
other persons or entities making or party to, such stock purchase agreement or
other business combination), (or (v) the Company effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (in any such case, a “Fundamental Transaction”), then the Purchasers
shall have the right to receive from the Company, concurrently with the closing
of such Fundamental Transaction, cash in an amount that equals the amount such
Purchaser would have received for the shares of Series 2 Preferred Stock, Series
3 Preferred Stock and Warrants issuable pursuant to this Agreement in the
Fundamental Transaction (or cash in an amount that equals the fair market value
of the securities or other non-cash property that the Purchaser would have
received for such shares of Series 2 Preferred Stock, Series 3 Preferred Stock
and Warrants issuable pursuant to this Agreement in the Fundamental Transaction)
less the amounts that would have otherwise been payable by Purchasers for
(i) the purchase of such shares of Series 2 Preferred Stock, Series 3 Preferred
Stock and Warrants and (ii) the exercise of such Warrants for the underlying
Warrant Shares.

6.12    Voting Agreement. Concurrently with the execution of this Agreement,
each Purchaser shall enter into a voting agreement, in the form attached hereto
as Exhibit D, whereby

 

21



--------------------------------------------------------------------------------

such Purchasers shall agree to vote the shares of Common Stock held by such
Purchasers as of the applicable record date for the Required Shareholder
Approval, in favor of such proposals necessary to effect the Required
Shareholder Approval.

SECTION 7.    Conditions of Parties’ Obligations.

7.01    Conditions of the Purchasers’ Obligations at the Closing. The
obligations of the Purchasers under Section 2 hereof are subject to the
fulfillment, at or prior to the applicable Closing, of all of the following
conditions, any of which may be waived in whole or in part by the Purchasers in
their absolute discretion.

(a)    Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and correct on and as of the
Closing Date with the same effect as though such representations and warranties
had been made on and as of the Closing Date (except to the extent expressly made
as of an earlier date in which case as of such earlier date).

(b)    Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or prior to the
Closing Date.

(c)    Opinion of Company Counsel. The Company shall have delivered to the
Purchasers the opinion of Cooley LLP, counsel for the Company, or such other
counsel for the Company acceptable to the Purchasers in their sole discretion,
dated as of the First Closing Date and Second Closing Date in form and substance
satisfactory to the Purchasers.

(d)    Compliance Certificate. The Chief Executive Officer of the Company shall
have delivered to the Purchasers at the Closing Date a certificate certifying
that the conditions specified in Sections 7.01(a) and 7.01(b) of this Agreement
have been fulfilled.

(e)    Secretary’s Certificate. The Secretary of the Company shall have
delivered to the Purchasers at the Closing Date a certificate certifying (i) the
Certificate of Incorporation, as amended, including the Certificate of
Designations, of the Company; (ii) the Bylaws of the Company; and
(iii) resolutions of the Board of Directors (or an authorized committee thereof)
approving this Agreement and the transactions contemplated by this Agreement.

(f)    Listing Requirements. The shares of Common Stock (including the
Conversion Shares and the Common Warrant Shares) (i) shall be listed on the
Nasdaq Global Market and (ii) shall not have been suspended, as of the Closing
Date, by the Commission or the Nasdaq Global Market from trading on the Nasdaq
Global Market nor shall suspension by the Commission or the Nasdaq Global Market
have been threatened, as of the Closing Date, either (A) in writing by the
Commission or the Nasdaq Global Market or (B) by falling below the minimum
listing maintenance requirements of the Nasdaq Global Market.

 

22



--------------------------------------------------------------------------------

(g)    Qualification under State Securities Laws. All registrations,
qualifications, permits and approvals, if any, required under applicable state
securities laws shall have been obtained for the lawful execution, delivery and
performance of this Agreement.

(h)    Closing of Concurrent Public Offering. The Company shall have received
minimum gross proceeds from the Public Offering of at least $50.0 million.

(i)    Required Shareholder Approval. The Company shall have received the
Required Shareholder Approval and effected the related amendments to its
Certificate of Incorporation.

7.02    Conditions of the Company’s Obligations. The obligations of the Company
under Section 2 hereof are subject to the fulfillment, at or prior to the
applicable Closing, of all of the following conditions, any of which may be
waived in whole or in part by the Company in its absolute discretion.

(a)    Representations and Warranties. The representations and warranties of the
Purchasers contained in this Agreement shall be true and correct on and as of
the Closing Date with the same effect as though such representations and
warranties had been made on and as of the Closing Date (except to the extent
expressly made as of an earlier date in which case as of such earlier date).

(b)    Performance. Each Purchaser shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or prior to the
Closing Date, including without limitation payment of the Option Fee.

SECTION 8.    Registration Rights. If at any time after the first Closing Date,
the Purchasers determine, based on the totality of the circumstances, that they
may be deemed to be “affiliates” of the Company within the meaning of Rule 144
of the 1933 Act, whether through the exercise of their board designation rights
as provided in Section 6.09 or otherwise, the Company shall enter into the
registration rights agreement with the Purchasers in the form attached hereto as
Exhibit C.

SECTION 9.    Transfer Restrictions; Restrictive Legend.

9.01    Transfer Restrictions. The Purchasers understand that the Company may,
as a condition to the transfer of any of the Securities, Conversion Shares or
Warrant Shares, require that the request for transfer be accompanied by a
certificate and/or an opinion of counsel reasonably satisfactory to the Company,
to the effect that the proposed transfer does not result in a violation of the
1933 Act, unless such transfer is covered by an effective registration statement
or by Rule 144 or Rule 144A under the 1933 Act. It is understood that the
certificates evidencing the Securities, Conversion Shares and Warrant Shares may
bear substantially the following legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY

 

23



--------------------------------------------------------------------------------

NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT
OR APPLICABLE STATE SECURITIES LAWS OR A CERTIFICATE AND/OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

9.02    Unlegended Certificates. A Purchaser may request that the Company
remove, and the Company agrees to authorize the removal of, any legend from such
Securities, Conversion Shares or Warrant Shares, following the delivery by a
Purchaser to the Company or the Company’s transfer agent of a legended
certificate representing such Securities, Conversion Shares or Warrant Shares:
(i) in connection with any sale (which for the avoidance of doubt includes any
planned sale within a reasonable period of time) of such Securities, Conversion
Shares or Warrant Shares pursuant to Rule 144 (provided that any legend would
only be removed in connection with the consummation of any such sale) or
(ii) following the time a legend is no longer required with respect to such
Securities, Conversion Shares or Warrant Shares. If a legend is no longer
required pursuant to the foregoing, the Company will, no later than five
Business Days following the delivery by a Purchaser to the Company or the
Company’s transfer agent of a legended certificate representing such Securities,
Conversion Shares or Warrant Shares (and such other documents as the Company or
the Company’s transfer agent may reasonably request, including an opinion of
counsel), deliver or cause to be delivered to such Purchaser a certificate
representing such Securities, Conversion Shares or Warrant Shares that is free
from all restrictive legends. Certificates for Securities, Conversion Shares or
Warrant Shares free from all restrictive legends may be transmitted by the
Company’s transfer agent to the Purchasers as directed by such Purchaser. The
Company warrants that the Securities, Conversion Shares or Warrant Shares shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement.

SECTION 10.    Registration, Transfer and Substitution of Certificates for
Securities.

10.01    Stock Register; Ownership of Securities. The Company will keep at its
principal office, or will cause its transfer agent to keep, a register in which
the Company will provide for the registration of transfers of the Securities.
The Company may treat the person in whose name any of the Securities are
registered on such register as the owner thereof and the Company shall not be
affected by any notice to the contrary. All references in this Agreement to a
“holder” of any Securities shall mean the person in whose name such Securities
are at the time registered on such register.

10.02    Replacement of Certificates. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of any
certificate representing any of the Securities, and, in the case of any such
loss, theft or destruction, upon delivery of an indemnity agreement and surety
bond reasonably satisfactory to the Company or, in the case of any such
mutilation, upon surrender of such certificate for cancellation at the office of
the Company maintained pursuant to Section 10.01 hereof, the Company at its
expense will execute and deliver, in lieu thereof, a new certificate
representing such Securities, of like tenor.

 

24



--------------------------------------------------------------------------------

SECTION 11.    Definitions. Unless the context otherwise requires, the terms
defined in this Section 11 shall have the meanings specified for all purposes of
this Agreement. All accounting terms used in this Agreement, whether or not
defined in this Section 11, shall be construed in accordance with GAAP and such
accounting terms shall be determined on a consolidated basis for the Company and
each of its subsidiaries, and the financial statements and other financial
information to be furnished by the Company pursuant to this Agreement shall be
consolidated and presented with consolidating financial statements of the
Company and each of its subsidiaries.

“1933 Act Regulations” means the rules and regulations promulgated under the
1933 Act.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“1934 Act Regulations” means the rules and regulations promulgated under the
1934 Act.

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the 1934 Act.

“BBA Purchasers” means the investment partnerships advised by Baker Bros.
Advisors LP set forth on the Schedule of Purchasers.

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
remain closed.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Common Warrant Shares” means the shares of Common Stock issuable upon exercise
of the Warrants.

“Conversion Shares” means the Series 1 Preferred Conversion Shares, Series 2
Preferred Conversion Shares, and the Series 3 Preferred Conversion Shares,
together.

“Exempt Issuance” means the issuance of (a) shares of Common Stock and options
to officers, directors, employees or service providers of the Company, prior to
and after the Closing Date, (b) securities issuable pursuant to this Agreement
or upon conversion or exercise of such securities, (c) securities issued in the
Public Offering or upon conversion or exercise of such securities, (d) other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Agreement, provided that such
securities and any term thereof have not been amended since the date of this
Agreement to increase the number of such securities or to decrease the issue
price, exercise price, exchange price or conversion price of such securities,
(e) securities issued to banks, equipment lessors or other financial
institutions, or to real property lessors, pursuant to a debt financing,
equipment leasing

 

25



--------------------------------------------------------------------------------

or real property leasing transaction, and/or (f) securities issued in connection
with sponsored research, collaboration, technology license, development, OEM,
marketing or other similar agreements or strategic partnerships.

“Preferred Stock” means the Company’s preferred stock, par value $0.01 per
share.

“Required Shareholder Approval” means the approval of the stockholders of the
Company to increase the authorized shares of Common Stock (or to effect a
reverse split of the Common Stock) in an amount sufficient to cover the
conversion of the Series 2 Preferred Stock, Series 3 Preferred Stock and
exercise of the Warrants (including the shares of Common Stock issuable upon
conversion of the Series 1 Preferred Warrant Shares).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the 1933
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule.

“Series 1 Preferred Conversion Shares” means the shares of Common Stock issuable
upon conversion of the Series 1 Preferred Warrant Shares.

“Series 1 Preferred Warrant Shares” means the shares of Series 1 Preferred Stock
issuable upon the exercise of the Warrants.

“Series 2 Preferred Conversion Shares” means the shares of Common Stock issuable
upon conversion of the Series 2 Preferred Stock.

“Series 3 Preferred Conversion Shares” means the shares of Common Stock issuable
upon conversion of the Series 3 Preferred Stock.

“Warrant Shares” means the Common Warrant Shares and the Series 1 Preferred
Warrant Shares, together.

SECTION 12.    Miscellaneous.

12.01        Waivers and Amendments. Upon the approval of the Company and the
written consent of the Purchasers, the obligations of the Company and the rights
of the Purchasers under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely). Neither this Agreement, nor any
provision hereof, may be changed, waived, discharged or terminated orally or by
course of dealing, but only by an instrument in writing executed by the Company
and the Purchasers.

12.02        Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed delivered: (a) when
delivered, if delivered personally, (b) four Business Days after being sent by
registered or certified mail, return receipt requested, postage prepaid, (c) one
Business Day after being sent via a reputable nationwide overnight courier
service guaranteeing next Business Day delivery, or (d) when receipt is

 

26



--------------------------------------------------------------------------------

acknowledged, in the case of email, in each case to the intended recipient as
set forth below, with respect to the Company, and to the addresses set forth on
the Schedule of Purchasers with respect to the Purchasers.

If to the Company:

Bellicum Pharmaceuticals, Inc.

2130 W. Holcombe Blvd., Ste. 800

Houston, TX 77030

Attn: Chief Financial Officer

with copies to:

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121

Attn: Karen E. Deschaine, Esq.

or at such other address as the Company or each Purchaser may specify by written
notice to the other parties hereto in accordance with this Section 12.02.

12.03     Cumulative Remedies. None of the rights, powers or remedies conferred
upon the Purchasers on the one hand or the Company on the other hand shall be
mutually exclusive, and each such right, power or remedy shall be cumulative and
in addition to every other right, power or remedy, whether conferred by this
Agreement or now or hereafter available at law, in equity, by statute or
otherwise.

12.04     Successors and Assigns. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective parties hereto, the successors and permitted assigns of each
Purchaser and the successors of the Company, whether so expressed or not. None
of the parties hereto may assign its rights or obligations hereof without the
prior written consent of the Company, except that a Purchaser may, without the
prior consent of the Company, assign its rights to purchase the Securities
hereunder to any of its Affiliates (provided each such Affiliate agrees to be
bound by the terms of this Agreement and makes the same representations and
warranties set forth in Section 4 hereof). This Agreement shall not inure to the
benefit of or be enforceable by any other person.

12.05     Headings. The headings of the Sections and paragraphs of this
Agreement have been inserted for convenience of reference only and do not
constitute a part of this Agreement.

12.06     Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
its conflict of law principles. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby may be brought in
any federal or state court located in the City of New York and State of New

 

27



--------------------------------------------------------------------------------

York, and each of the parties hereby consents to the jurisdiction of such courts
(and of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court.

12.07     Survival. The representations and warranties of the Company and the
Purchasers contained in Sections 4 and 5, and the agreements and covenants set
forth in Sections 6, 8 and 12 shall survive the Closing in accordance with their
respective terms. Each Purchaser shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

12.08     Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
with the same effect as if all parties had signed the same document. All such
counterparts (including counterparts delivered by facsimile or other electronic
format) shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. This Agreement shall become effective
when each party hereto shall have received counterparts hereof signed by all of
the other parties hereto.

12.09        Entire Agreement. This Agreement contains the entire agreement
among the parties hereto with respect to the subject matter hereof and, except
as set forth below, this agreement supersedes and replaces all other prior
agreements, written or oral, among the parties hereto with respect to the
subject matter hereof. Notwithstanding the foregoing or anything to the contrary
in this Agreement, this Agreement shall not supersede any confidentiality or
other non-disclosure agreements that may be in place between the Company and any
Purchaser.

12.10     Severability. If any provision of this Agreement shall be found by any
court of competent jurisdiction to be invalid or unenforceable, the parties
hereby waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.

12.11     Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein, and no action taken by
any Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as, and the Company acknowledges that the Purchasers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group, and the Company will not assert any such claim with
respect to such obligations or the transactions contemplated by this Agreement
and the Company acknowledges that the Purchasers are not acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. The Company acknowledges and

 

28



--------------------------------------------------------------------------------

each Purchaser confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.

[Signature page follows]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the Effective Date.

 

BELLICUM PHARMACEUTICALS, INC. By:  

/s/ Richard A. Fair

Name:   Richard A. Fair Title:   President and Chief Executive Officer

 

[Signature page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the Effective Date.

 

667, L.P. By: BAKER BROS. ADVISORS LP, management company and investment adviser
to 667, L.P., pursuant to authority granted to it by Baker Biotech Capital,
L.P., general partner to 667, L.P., and not as the general partner By:  

/s/ Scott Lessing

Name:   Scott Lessing Title:   President BAKER BROTHERS LIFE SCIENCES, L.P. By:
BAKER BROS. ADVISORS LP, management company and investment adviser to BAKER
BROTHERS LIFE SCIENCES, L.P., pursuant to authority granted to it by Baker
Brothers Life Sciences Capital, L.P., general partner to BAKER BROTHERS LIFE
SCIENCES, L.P., and not as the general partner By:  

/s/ Scott Lessing

Name:   Scott Lessing Title:   President

 

[Signature page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the Effective Date.

 

BOXER CAPITAL, LLC By:  

/s/ Aaron I. Davis

Name:   Aaron I. Davis Title:   Chief Executive Officer

 

[Signature page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

Schedule I

SCHEDULE OF PURCHASERS

OPTION FEE:

 

Name

   Option Fee  

667, L.P.

   $ 860,024.90  

BAKER BROTHERS LIFE SCIENCES, L.P.

   $ 9,501,096.20  

BOXER CAPITAL, LLC

   $ 1,732,628.90     

 

 

 

Total:

   $ 12,093,750.00     

 

 

 



--------------------------------------------------------------------------------

FIRST CLOSING:

 

Name and Address

  Aggregate Purchase Price     Series 2 Preferred Stock and Warrants purchased:
    Number of Shares of Series 2
Preferred Stock     Number of Common Warrant Shares  

667, L.P.

 

c/o Baker Brothers Investments

860 Washington St, 3rd Floor

New York, NY 10014

Attention: Scott Lessing, President

  $ 2,488,960.82       24,889.6082       1,991,168.6560  

BAKER BROTHERS LIFE SCIENCES, L.P.

 

c/o Baker Brothers Investments

860 Washington St, 3rd Floor

New York, NY 10014

Attention: Scott Lessing, President

  $ 27,496,712.52       274,967.1252       21,997,370.0160  

BOXER CAPITAL, LLC

 

11682 El Camino Real, Suite 320

San Diego, CA 92130

  $ 5,014,326.66       50,143.2666       4,011,461.3280    

 

 

   

 

 

   

 

 

 

Total:

  $ 35,000,000.00       350,000       28,000,000    

 

 

   

 

 

   

 

 

 



--------------------------------------------------------------------------------

SECOND CLOSING:

 

Name and Address

  Aggregate Purchase Price     Series 3 Preferred Stock and Warrants purchased:
    Number of Shares of Series 3
Preferred Stock     Number of Common Warrant Shares  

667, L.P.

 

c/o Baker Brothers Investments

860 Washington St, 3rd Floor

New York, NY 10014

Attention: Scott Lessing, President

  $ 2,488,960.83       17,778.2916       622,240.2060  

BAKER BROTHERS LIFE SCIENCES, L.P.

 

c/o Baker Brothers Investments

860 Washington St, 3rd Floor

New York, NY 10014

Attention: Scott Lessing, President

  $ 27,496,712.52       196,405.0894       6,874,178.1290  

BOXER CAPITAL, LLC

 

11682 El Camino Real, Suite 320

San Diego, CA 92130

  $ 5,014,326.66       35,816.6190       1,253,581.6650    

 

 

   

 

 

   

 

 

 

Total:

  $ 35,000,000.01       250,000       8,750,000    

 

 

   

 

 

   

 

 

 



--------------------------------------------------------------------------------

Exhibit A

CERTIFICATE OF DESIGNATIONS



--------------------------------------------------------------------------------

CERTIFICATE OF DESIGNATIONS, PREFERENCES

AND RIGHTS OF

SERIES 1 REDEEMABLE CONVERTIBLE NON-VOTING PREFERRED STOCK

SERIES 2 REDEEMABLE CONVERTIBLE NON-VOTING PREFERRED STOCK

AND

SERIES 3 REDEEMABLE CONVERTIBLE NON-VOTING PREFERRED STOCK

OF

BELLICUM PHARMACEUTICALS, INC.

(Pursuant to Section 151 of the

Delaware General Corporation Law)

Bellicum Pharmaceuticals, Inc., a Delaware corporation (the “Corporation”),
hereby certifies that the following resolution was duly approved and adopted by
the Board of Directors of the Corporation (the “Board of Directors”), which
resolution remains in full force and effect on the date hereof:

RESOLVED, that pursuant to the authority expressly granted to and vested in the
Board of Directors by the provisions of the Amended and Restated Certificate of
Incorporation of the Corporation, as further amended to date (the “Certificate
of Incorporation”), and the Amended and Restated Bylaws of the Corporation (the
“Bylaws”), and in accordance with Section 151 of the General Corporation Law of
the State of Delaware (the “DGCL”), there is hereby created, out of the
10,000,000 shares of Preferred Stock, par value $0.01 per share (the “Preferred
Stock”), of the Corporation remaining authorized, unissued and undesignated:

 

  •  

a series of the Preferred Stock consisting of 1,517,500 shares (the “Series 1
Preferred Stock”), which series shall have the following powers, designations,
preferences and relative, participating, optional or other rights, and the
following qualifications, limitations and restrictions (in addition to any
powers, designations, preferences and relative, participating, optional or other
rights, and any qualifications, limitations and restrictions, set forth in the
Certificate of Incorporation that are applicable to the Preferred Stock); and

 

  •  

a series of the Preferred Stock consisting of 350,000 shares (the “Series 2
Preferred Stock”), which series shall have the following powers, designations,
preferences and relative, participating, optional or other rights, and the
following qualifications, limitations and restrictions (in addition to any
powers, designations, preferences and relative, participating, optional or other
rights, and any qualifications, limitations and restrictions, set forth in the
Certificate of Incorporation that are applicable to the Preferred Stock); and

 

  •  

a series of the Preferred Stock consisting of 250,000 shares (the “Series 3
Preferred Stock”), which series shall have the following powers, designations,
preferences and relative, participating, optional or other rights, and the
following qualifications, limitations and restrictions (in addition to any
powers, designations, preferences and relative, participating, optional or other
rights, and any qualifications, limitations and restrictions, set forth in the
Certificate of Incorporation that are applicable to the Preferred Stock).

 

1



--------------------------------------------------------------------------------

SECTION 1     Designation of Amounts.

(a)     1,517,500 shares of Preferred Stock shall be, and hereby are, designated
the “Series 1 Redeemable Convertible Non-Voting Preferred Stock” (the “Series 1
Preferred Stock”), par value $0.01 per share.

(b)     350,000 shares of Preferred Stock shall be, and hereby are, designated
the “Series 2 Redeemable Convertible Non-Voting Preferred Stock” (the “Series 2
Preferred Stock”), par value $0.01 per share.

(c)     250,000 shares of Preferred Stock shall be, and hereby are, designated
the “Series 3 Redeemable Convertible Non-Voting Preferred Stock” (the “Series 3
Preferred Stock” and, together with the Series 1 Preferred Stock and Series 2
Preferred Stock, the “Series 1/2/3 Preferred Stock”), par value $0.01 per share.

(d)     Subject to the requirements of the DGCL, the Certificate of
Incorporation and this Certificate of Designations, the number of shares of
Preferred Stock that are designated as Series 1 Preferred Stock, Series 2
Preferred Stock or Series 3 Preferred Stock may be increased or decreased by
vote of the Board of Directors; provided, that no decrease shall reduce the
number of shares of the applicable series to a number less than the number of
such shares then outstanding. Any shares of Series 1/2/3 Preferred Stock
converted, redeemed, purchased or otherwise acquired by the Corporation in any
manner whatsoever shall, automatically and without further action, be retired
and canceled promptly after the acquisition thereof, and shall become authorized
but unissued shares of Preferred Stock when the Corporation shall take such
action as may be necessary to reduce the number of authorized shares of the
Series 1 Preferred Stock, Series 2 Preferred Stock or Series 3 Preferred Stock
and may be reissued as part of a new series of any class or series of Preferred
Stock in accordance with the Certificate of Incorporation and this Certificate
of Designations.

SECTION 2     Certain Definitions.

Unless the context otherwise requires, the terms defined in this Section 2 shall
have, for all purposes of this resolution, the meanings specified (with terms
defined in the singular having comparable meanings when used in the plural).

“Affiliate” means any person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
person, as such terms are used in and construed under Rule 405 under the
Securities Act.

“Attribution Parties” shall have the meaning set forth in Section 6(c).

“Beneficial Ownership Limitation” shall have the meaning set forth in
Section 6(c).

“Board of Directors” shall have the meaning set forth in the preamble to this
Certificate of Designations.

“Bylaws” shall have the meaning set forth in the preamble to this Certificate of
Designations.

 

2



--------------------------------------------------------------------------------

“Certificate of Incorporation” shall have the meaning set forth in the preamble
to this Certificate of Designations.

“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Corporation.

“Conversion Date” shall have the meaning set forth in Section 6(e).

“Conversion Notice” shall have the meaning set forth in Section 6(e).

“Conversion Price” shall mean: (a) in the case of Series 1 Preferred Stock,
$1.00 (the “Series 1 Conversion Price”); (b) in the case of Series 2 Preferred
Stock, $1.00; and (c) in the case of Series 3 Preferred Stock, $1.40; in each
case, subject to adjustment from time to time in accordance with Section 6(d).

“Corporation” shall have the meaning set forth in the preamble to this
Certificate of Designations.

“Deemed Liquidation” Each of the following events shall be considered a “Deemed
Liquidation” unless the holders of at least a majority of the outstanding shares
of Series 1/2/3 Preferred Stock elect otherwise by written notice sent to the
Corporation at least 30 days prior to the effective date of any such event:

(a)     a merger or consolidation in which:

(i) the Corporation is a constituent party, or

(ii) a subsidiary of the Corporation is a constituent party and the Corporation
issues shares of its capital stock pursuant to such merger or consolidation,

except any such merger or consolidation involving the Corporation or a
subsidiary in which the shares of capital stock of the Corporation outstanding
immediately prior to such merger or consolidation continue to represent, or are
converted into or exchanged for shares of capital stock that represent,
immediately following such merger or consolidation, at least a majority, by
voting power, of the capital stock of (1) the surviving or resulting
corporation; or (2) if the surviving or resulting corporation is a wholly owned
subsidiary of another corporation immediately following such merger or
consolidation, the parent corporation of such surviving or resulting
corporation; or

(b)     the sale, lease, transfer, exclusive license or other disposition, in a
single transaction or series of related transactions, by the Corporation or any
subsidiary of the Corporation of all or substantially all the assets of the
Corporation and its subsidiaries taken as a whole or the sale or disposition
(whether by merger, consolidation or otherwise) of one or more subsidiaries of
the Corporation if substantially all of the assets of the Corporation and its
subsidiaries taken as a whole are held by such subsidiary or subsidiaries,
except where such sale, lease, transfer, exclusive license or other disposition
is to a wholly owned subsidiary of the Corporation.

“DGCL” shall have the meaning set forth in the preamble to this Certificate of
Designations.

 

3



--------------------------------------------------------------------------------

“Exchange Act” shall have the meaning set forth in Section 6(c).

“Fair Market Value” shall mean, with respect to any listed security, its Market
Price, and with respect to any property or assets, other than cash or listed
securities, the fair value thereof determined in good faith by the Board of
Directors.

“Holder” means any holder of Series 1/2/3 Preferred Stock, all of such holders
being the “Holders.”

“Initial Issue Date” shall mean: (a) with respect to the Series 1 Preferred
Stock, the date that shares of Series 1 Preferred Stock are first issued by the
Corporation; (b) with respect to the Series 2 Preferred Stock, the date that
shares of Series 2 Preferred Stock are first issued by the Corporation; and
(c) with respect to the Series 3 Preferred Stock, the date that shares of Series
3 Preferred Stock are first issued by the Corporation.

“Junior Securities” shall have the meaning set forth in Section 8(a)(iii).

“Liquidation” shall have the meaning set forth in Section 5(a).

“Market Price” shall mean, as to any class of listed securities, the average of
the closing prices of such security’s sales on all United States securities
exchanges on which such security may at the time be listed, or, if there have
been no sales on any such exchange on any day, the average of the highest bid
and lowest asked prices on all such exchanges at the end of such day, or, if on
any day such security is not so listed, the average of the representative bid
and asked prices quoted by a Permitted Exchange, but not on the basis of “pink
sheets, as of 4:00 P.M., New York time, on such day or any successor
organization, in each such case averaged over a period of twenty-one (21) days
consisting of the day (or if such day is not a trading day, the immediately
preceding trading day) as of which “Market Price” is being determined and the
twenty (20) consecutive trading days prior to such day.

“Parity Securities” shall have the meaning set forth in Section 8(a)(i).

“Participating Dividends” shall have the meaning set forth in Section 4.

“Permitted Exchange” means any of The New York Stock Exchange, The Nasdaq Global
Select Market, The Nasdaq Global Market, The Nasdaq Capital Market (or any of
their respective successors).

“person” shall mean any individual, partnership, company, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or agency or political subdivision thereof, or other
entity.

“Preferred Stock” shall have the meaning set forth in the preamble to this
Certificate of Designations.

“Preferred Stock Recapitalization Event” shall mean a Series 1 Recapitalization
Event, Series 2 Recapitalization Event and/or Series 3 Recapitalization Event.

 

4



--------------------------------------------------------------------------------

“Redemption Date” shall have the meaning set forth in Section 7(b).

“Redemption Notice” shall have the meaning set forth in Section 7(a).

“Redemption Price” shall have the meaning set forth in Section 7(a).

“Requisite Holders” shall mean the holders of at least a majority of the then
outstanding shares of Series 1/2/3 Preferred Stock.

“SEC” shall have the meaning set forth in Section 8(b).

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Senior Securities” shall have the meaning set forth in Section 8(a)(i).

“Series 1 Preferred Stock” shall have the meaning set forth in Section 1(a).

“Series 1 Recapitalization Event” shall mean any stock dividend, stock split,
combination, reorganization, recapitalization, reclassification, or other
similar event involving a change in the capital structure of the Series 1
Preferred Stock.

“Series 1 Transition Date” shall mean the first date following the two- (2) year
anniversary of the Initial Issue Date of the Series 1 Preferred Stock on which
each of the Series 1/2 Conditions are true.

“Series 1/2 Conditions” shall mean: (a) the closing price of the Common Stock on
any Permitted Exchange has been equal to or exceeded the price that is equal to
two and a half times (2.5x) the Series 1 Conversion Price for 180 calendar days;
(b) the 50-day average trading volume of the Common Stock on the Permitted
Exchange is greater than 500,000 shares (subject to adjustment for any stock
dividend, stock split, stock combination or other similar transaction); and
(c) at least one clinical trial site has been activated for a Phase 3 or Phase 2
pivotal clinical trial for one of the Corporation’s CAR T product candidates.

“Series 1/2/3 Preferred Stock” shall have the meaning set forth in Section 1(c).

“Series 2 Preferred Stock” shall have the meaning set forth in Section 1(b).

“Series 2 Recapitalization Event” shall mean any stock dividend, stock split,
combination, reorganization, recapitalization, reclassification, or other
similar event involving a change in the capital structure of the Series 2
Preferred Stock.

“Series 2 Transition Date” shall mean the first date following the six-
(6) month anniversary of the Series 1 Transition Date on which each of the
Series 1/2 Conditions are true.

“Series 3 Conditions” shall mean: (a) the closing price of the Common Stock on
any Permitted Exchange has been equal to or exceeded the price that is equal to
two and a half times (2.5x) the Series 3 Conversion Price for 180 calendar days;
(b) the 50-day average trading volume

 

5



--------------------------------------------------------------------------------

of the Common Stock on the Permitted Exchange is greater than 500,000 shares
(subject to adjustment for any stock dividend, stock split, stock combination or
other similar transaction); and (c) at least one clinical trial site has been
activated for a Phase 3 or Phase 2 pivotal clinical trial for one of the
Corporation’s CAR T product candidates.

“Series 3 Preferred Stock” shall have the meaning set forth in Section 1(c).

“Series 3 Recapitalization Event” shall mean any stock dividend, stock split,
combination, reorganization, recapitalization, reclassification, or other
similar event involving a change in the capital structure of the Series 3
Preferred Stock.

“Series 3 Transition Date” shall mean the first date following the six-
(6) month anniversary of the Series 2 Transition Date on which each of the
Series 3 Conditions are true.

“Stated Value” shall mean (a) the per share stated value for a share of Series 1
Preferred Stock of $100.00, (b) the per share stated value for a share of Series
2 Preferred Stock of $100.00, or (c) the per share stated value for a share of
Series 3 Preferred Stock of $140.00.

“subsidiary” means, with respect to any person, (a) a company a majority of
whose capital stock with voting power, under ordinary circumstances, to elect
directors is at the time, directly or indirectly, owned by such person, by a
subsidiary of such person, or by such person and one or more subsidiaries of
such person, (b) a partnership in which such person or a subsidiary of such
person is, at the date of determination, a general partner of such partnership,
or (c) any other person (other than a company) in which such person, a
subsidiary of such person or such person and one or more subsidiaries of such
person, directly or indirectly, at the date of determination thereof, has (i) at
least a majority ownership interest, (ii) the power to elect or direct the
election of the directors or other governing body of such person, or (iii) the
power to direct or cause the direction of the affairs or management of such
person. For purposes of this definition, a person is deemed to own any capital
stock or other ownership interest if such person has the right to acquire such
capital stock or other ownership interest, whether through the exercise of any
purchase option, conversion privilege or similar right.

“Subsidiary” shall mean a subsidiary of the Corporation.

SECTION 3     Voting Rights.

(a)     General. The Series 1/2/3 Preferred Stock is non-voting stock. Except as
otherwise provided by the DGCL, other applicable law or as provided in this
Certificate of Designations, the holders of Series 1/2/3 Preferred Stock shall
not be entitled to vote (or render written consents) on any matter submitted for
a vote of (or written consents in lieu of a vote as permitted by the DGCL, the
Certificate of Incorporation and the Bylaws) holders of Common Stock.

(b)     Protective Provisions. Until the earlier of (x) the date on which less
than 293,750 shares of Series 1/2/3 Preferred Stock are outstanding, (y) the
Series 1 Transition Date, and (z) the effective date of a Deemed Liquidation,
the Corporation shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, without the affirmative vote (or written consent as
permitted by the DGCL, the Certificate of Incorporation and Bylaws) of the
Requisite Holders, voting (or consenting) as a separate class:

 

6



--------------------------------------------------------------------------------

(i)     amend, alter, modify or repeal (whether by merger, consolidation or
otherwise) this Certificate of Designations, the Certificate of Incorporation or
the Bylaws in any manner that adversely affects the rights, preferences,
privileges or the restrictions provided for the benefit of, the Series 1/2/3
Preferred Stock;

(ii)     authorize, create, designate, issue or sell any (A) class or series of
capital stock (including shares of treasury stock) that would be classified as
Senior Securities or Parity Securities or (B) rights, options, warrants or other
securities (including debt securities) convertible into or exercisable or
exchangeable for capital stock or any equity security or having any other equity
feature, in each case, that would be classified as either Senior Securities or
Parity Securities, except as pursuant to the conversion or exercise of
securities issued and outstanding as of the Initial Issue Date of the Series 1
Preferred Stock or pursuant to any agreement in effect on or prior to the
Initial Issue Date of the Series 1 Preferred Stock;

(iii)     purchase or redeem (or permit any subsidiary to purchase or redeem) or
pay or declare any dividend, or make any distribution on, any shares of capital
stock of the Corporation, other than redemptions of or dividends or
distributions on the Series 1/2/3 Preferred Stock as expressly authorized
herein; or

(iv)     enter into any agreement to do any of the foregoing that is not
expressly made conditional on obtaining the affirmative vote or written consent
of the Requisite Holders.

SECTION 4     Dividends.

If the Board of Directors shall declare a dividend or other distribution payable
upon the then outstanding shares of Common Stock, whether in cash, in kind or in
other securities or property, the holders of the outstanding shares of Series
1/2/3 Preferred Stock shall be entitled to the amount of dividends as would be
payable in respect of the number of shares of Common Stock into which the shares
of Series 1/2/3 Preferred Stock held by each holder thereof could be converted,
without regard to any restrictions on conversion, in accordance with the
provisions of Section 6 hereof, such number to be determined as of the record
date for determination of holders of Common Stock entitled to receive such
dividend or, if no such record date is established, as of the date of such
dividend (“Participating Dividends”). Participating Dividends are payable at the
same time as and when dividends on the Common Stock are paid to the holders of
Common Stock.

SECTION 5     Liquidation Preference.

(a)     Liquidation Preference of Series 1/2/3 Preferred Stock. Subject to
Section 5(b) and Section 5(f) below, in the event of any liquidation,
dissolution, or winding up of the Corporation whether voluntary or involuntary,
or in the event of its insolvency (a “Liquidation”) or Deemed Liquidation, the
holders of Series 1/2/3 Preferred Stock shall be entitled to have set apart for
them, or to be paid, out of the assets of the Corporation available for
distribution to stockholders (whether such assets are capital, surplus or
earnings) after provision for payment of all debts and liabilities of the
Corporation in accordance with the DGCL, before any distribution or payment is
made with respect to any shares of Junior Securities and subject to the
liquidation rights and preferences of any class or series of Senior Securities
and Parity Securities, an amount equal to the applicable

 

7



--------------------------------------------------------------------------------

Stated Value per share of Series 1/2/3 Preferred Stock (which amount shall be
subject to an equitable adjustment in the event of any Preferred Stock
Recapitalization Event).

(b)     Insufficient Assets. If, upon any Liquidation or Deemed Liquidation, the
assets legally available for distribution among the holders of the Series 1/2/3
Preferred Stock and any Parity Securities of the Corporation shall be
insufficient to permit payment to such holders of the full preferential amounts
as provided for in Section 5(a) above, then such holders shall share ratably in
any distribution of available assets according to the respective amounts which
would otherwise be payable with respect to the securities held by them upon such
liquidating distribution if all amounts payable on or with respect to such
securities were paid in full, based upon the aggregate liquidation value payable
upon all shares of Series 1/2/3 Preferred Stock and any Parity Securities then
outstanding.

(c)     Distribution to Junior Securities. After such payment shall have been
made in full to the holders of the Series 1/2/3 Preferred Stock, or funds
necessary for such payment shall have been set aside by the Corporation in trust
for the account of holders of the Series 1/2/3 Preferred Stock so as to be
available for such payment, the remaining assets available for distribution
shall be distributed ratably among the holders of the Junior Securities in
accordance with the terms of such securities.

(d)     Distributions Other than Cash. Whenever the distribution provided for in
this Section 5 shall be payable in property other than cash, the value of such
distribution shall be the Fair Market Value thereof. All distributions
(including distributions other than cash) made hereunder shall be made pro rata
to the holders of Series 1/2/3 Preferred Stock.

(e)     Equitable Adjustments. The amounts to be paid or set aside for payment
as provided above in this Section 5 shall be proportionately increased or
decreased in inverse relation to the change in the number of outstanding shares
resulting from any Preferred Stock Recapitalization Event.

(f)    Loss of Liquidation Preferences. Notwithstanding anything to the contrary
in this Section 5: (i) from and after the Series 1 Transition Date, the holders
of Series 1 Preferred Stock shall not be entitled to any preferential payment
pursuant to this Section 5 in connection with a Liquidation or Deemed
Liquidation; (ii) from and after the Series 2 Transition Date, the holders of
Series 2 Preferred Stock shall not be entitled to any preferential payment
pursuant to this Section 5 in connection with a Liquidation or Deemed
Liquidation; and (iii) from and after the Series 3 Transition Date, the holders
of Series 3 Preferred Stock shall not be entitled to any preferential payment
pursuant to this Section 5 in connection with a Liquidation or Deemed
Liquidation.

SECTION 6     Conversion Rights.

(a)     General. Subject to and upon compliance with the provisions of this
Section 6, each Holder shall be entitled, at its option, at any time and from
time to time, to convert all or any such shares of Series 1/2/3 Preferred Stock
into the number of fully paid and nonassessable shares of Common Stock equal to
the number obtained by dividing (i) the Stated Value of such Series 1/2/3
Preferred Stock (which amount shall be subject to an equitable adjustments in
the event of any

 

8



--------------------------------------------------------------------------------

Preferred Stock Recapitalization Event) by (ii) the Conversion Price in effect
on the Conversion Date (determined as provided in this Section 6).

(b)    Fractions of Shares. Fractional shares of Common Stock may not be issued
in connection with any conversion. If any fractional interest in a share would
be deliverable upon conversion, such fractional share shall be rounded down to
the next whole number.

(c)     Conversion Limitations. The Corporation shall not effect any conversion
of the Series 1/2/3 Preferred Stock, and the Holder shall not have the right to
convert any portion of the Series 1/2/3 Preferred Stock, pursuant to this
Section 6 or otherwise, to the extent that after giving effect to such issuance
after conversion, the Holder (together with the Holder’s Affiliates, and any
other persons acting as a group together with the Holder or any of the Holder’s
Affiliates (such Persons, “Attribution Parties”)), would beneficially own in
excess of the Beneficial Ownership Limitation. For purposes of the foregoing
sentence, the number of shares of Common Stock beneficially owned by the Holder
and its Affiliates and Attribution Parties shall include the number of shares of
Common Stock issuable upon conversion of the Series 1/2/3 Preferred Stock with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (i) exercise of the
remaining, nonexercised shares of Series 1/2/3 Preferred Stock beneficially
owned by the Holder or any of its Affiliates or Attribution Parties and
(ii) exercise or conversion of the unexercised or nonconverted portion of any
other securities of the Corporation subject to a limitation on conversion or
exercise analogous to the limitation contained herein beneficially owned by the
Holder or any of its Affiliates or Attribution Parties. Except as set forth in
the preceding sentence, for purposes of this Section 6, beneficial ownership
shall be calculated in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the rules and regulations
promulgated thereunder, it being acknowledged by the Holder that the Corporation
is not representing to the Holder that such calculation is in compliance with
Section 13(d) of the Exchange Act and the Holder is solely responsible for any
schedules required to be filed in accordance therewith. To the extent that the
limitation contained in this Section 6 applies, the determination of whether the
Series 1/2/3 Preferred Stock is convertible (in relation to other securities
owned by the Holder together with any Affiliates and Attribution Parties) and of
which portion of the Series 1/2/3 Preferred Stock is convertible shall be in the
sole discretion of the Holder, and the submission of a Conversion Notice shall
be deemed to be the Holder’s determination of whether the Series 1/2/3 Preferred
Stock is exercisable (in relation to other securities owned by the Holder
together with any Affiliates and Attribution Parties) and of which portion of
the Series 1/2/3 Preferred Stock is exercisable, in each case subject to the
Beneficial Ownership Limitation, and the Corporation shall have no obligation to
verify or confirm the accuracy of such determination. In addition, a
determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 6, in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as reflected in (A) the
Corporation’s most recent periodic or annual report filed with the Commission,
as the case may be, (B) a more recent public announcement by the Corporation or
(C) a more recent written notice by the Corporation or its transfer agent
setting forth the number of shares of Common Stock outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Corporation, including
the Series 1/2/3 Preferred Stock,

 

9



--------------------------------------------------------------------------------

by the Holder or its Affiliates or Attribution Parties since the date as of
which such number of outstanding shares of Common Stock was reported. The
“Beneficial Ownership Limitation” shall be 9.99%; provided that, by written
notice to the Company, the Holder may from time to time increase or decrease the
Beneficial Ownership Limitation to any other percentage not in excess of 19.99%
specified in such notice; provided that (i) any increase from a limit set
pursuant to this sentence or pursuant to a previous notice will not be effective
until the sixty-first (61st) day after such notice (or subsequent notice) is
delivered to the Company, and (ii) any such increase or decrease will apply only
to the Holder and not to any other Holder of Series 1/2/3 Preferred Stock. In
accordance with the applicable listing standards, the restrictions set forth in
this Section 6(c) will apply at any time when the Series 1/2/3 Preferred Stock
is outstanding, regardless of whether the Corporation then has a class of
securities listed on a Permitted Exchange. The provisions of this paragraph
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 6 to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.

(d)     Adjustments to Conversion Price.

(i)     Upon Stock Dividends, Subdivisions or Splits. If, at any time after the
date hereof, the number of shares of Common Stock outstanding is increased by a
stock dividend payable in shares of Common Stock or by a subdivision or split-up
of shares of Common Stock, then, following the record date for the determination
of holders of Common Stock entitled to receive such stock dividend, or to be
affected by such subdivision or split-up, the Conversion Price shall be
appropriately decreased so that the number of shares of Common Stock issuable on
conversion of Series 1/2/3 Preferred Stock shall be increased in proportion to
such increase in outstanding shares.

(ii)     Upon Combinations. If, at any time after the date hereof, the number of
shares of Common Stock outstanding is decreased by a combination of the
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, then, following the record date to determine shares affected by such
combination, the Conversion Price shall be appropriately increased so that the
number of shares of Common Stock issuable on conversion of each share of Series
1/2/3 Preferred Stock shall be decreased in proportion to such decrease in
outstanding shares.

(iii)     Capital Reorganization, Reclassification, Merger or Sale of Assets. If
at any time or from time to time there shall be (A) a capital reorganization of
the Common Stock, (B) a reclassification of the Common Stock (other than a
subdivision, combination, or exchange of shares provided for elsewhere in this
Section 6) or (C) a merger or consolidation of the Corporation with or into
another corporation, or the sale of all or substantially all of the
Corporation’s properties and assets to any other person, then, as a part of such
reorganization, reclassification, merger, or consolidation or sale, provision
shall be made so that holders of Series 1/2/3 Preferred Stock, as the case may
be, shall thereafter be entitled to receive upon conversion of the Series 1/2/3
Preferred Stock, the kind and amount of shares of stock or other securities or
property of the Corporation, or of the successor corporation resulting from such
merger, consolidation or sale, to which such holder would have been entitled if
such holder had converted its shares of Series 1/2/3 Preferred Stock immediately

 

10



--------------------------------------------------------------------------------

prior to such capital reorganization, reclassification, merger, consolidation or
sale. In any such case, appropriate adjustment shall be made in the application
of the provisions of this Section 6(d) with respect to the rights of the holders
of the Series 1/2/3 Preferred Stock after the reorganization, reclassification,
merger, consolidation or sale to the end that the provisions of this
Section 6(d), including adjustment of the Conversion Price then in effect for
the Series 1/2/3 Preferred Stock and the number of shares issuable upon
conversion of the Series 1/2/3 Preferred Stock) shall be applicable after that
event in as nearly equivalent a manner as may be practicable.

(e)     Exercise of Conversion Privilege. In order to exercise the conversion
privilege, the holder of any share of Series 1/2/3 Preferred Stock shall, if
such Holder’s shares are certificated, surrender the certificate evidencing such
share of Series 1/2/3 Preferred Stock, duly endorsed or assigned to the
Corporation in blank, at any office or agency of the Corporation maintained for
such purpose, accompanied by written notice (a “Conversion Notice”) to the
Corporation at such office or agency that the holder elects to convert such
Series 1/2/3 Preferred Stock or, if less than the entire amount thereof is to be
converted, the portion thereof to be converted. Series 1/2/3 Preferred Stock
shall be deemed to have been converted immediately prior to the close of
business on the date (the “Conversion Date”) of surrender of such shares of
Series 1/2/3 Preferred Stock for conversion in accordance with the foregoing
provisions, and at such time the rights of the Holder as a Holder shall cease,
and the person or persons entitled to receive the Common Stock issuable upon
conversion shall be treated for all purposes as the record holder or holders of
such Common Stock as and after such time. As promptly as practicable on or after
the Conversion Date, the Corporation shall issue and shall deliver at any office
or agency of the Corporation maintained for the surrender of Series 1/2/3
Preferred Stock a certificate or certificates for the number of full shares of
Common Stock issuable upon conversion (or a notice of such issuance if
uncertificated shares are issued). In the case of any certificate evidencing
shares of Series 1/2/3 Preferred Stock that is converted in part only, upon such
conversion the Corporation shall also execute and deliver a new certificate
evidencing the number of shares of Series 1/2/3 Preferred Stock that are not
converted (or a notice of such issuance if uncertificated shares are issued).

(f)     Notice of Adjustment of Conversion Price. Whenever the provisions of
Section 6(d) require that the Conversion Price be adjusted as herein provided,
the Corporation shall compute the adjusted Conversion Price in accordance with
Section 6(d) and shall prepare a certificate signed by the Corporation’s chief
executive officer or chief financial officer setting forth the adjusted
Conversion Price and showing in reasonable detail the facts upon which such
adjustment is based, and such certificate shall forthwith be filed at each
office or agency maintained for such purpose for conversion of shares of Series
1/2/3 Preferred Stock and mailed by the Corporation at its expense to all
holders of Series 1/2/3 Preferred Stock at their last addresses as they shall
appear in the stock register.

(g)     Corporation to Reserve Common Stock. The Corporation shall at all times
reserve and keep available, free from preemptive rights, out of the authorized
but unissued Common Stock or out of the Common Stock held in treasury, for the
purpose of effecting the conversion of Series 1/2/3 Preferred Stock, the full
number of shares of Common Stock issuable upon the conversion of all outstanding
shares of Series 1/2/3 Preferred Stock. Before taking any action that would
cause an adjustment reducing the Conversion Price below the then par value (if
any) of the shares of Common Stock deliverable upon conversion of the
Series1/2/3 Preferred Stock, the Corporation

 

11



--------------------------------------------------------------------------------

will take any corporate action that, in the opinion of its counsel, is necessary
in order that the Corporation may validly and legally issue fully paid and
non-assessable shares of Common Stock at such adjusted Conversion Price.

(h)     Taxes on Conversions. The Corporation will pay any and all original
issuance, transfer, stamp and other similar taxes that may be payable in respect
of the issue or delivery of shares of Common Stock on conversion of Series 1/2/3
Preferred Stock pursuant hereto. The Corporation shall not, however, be required
to pay any tax which may be payable in respect of any transfer involved in the
issue and delivery of shares of Common Stock in a name other than that of the
holder of the share(s) of Series 1/2/3 Preferred Stock to be converted (nor
shall the Corporation be responsible for any other taxes payable by the holders
of the Series 1/2/3 Preferred Stock), and no such issue or delivery shall be
made unless and until the person requesting such issue has paid to the
Corporation the amount of any such tax, or has established to the satisfaction
of the Corporation that such tax has been paid.

SECTION 7     Redemption of Series 1/2/3 Preferred Stock.

(a)     Redemption at the Election of Holders of Series 1/2/3 Preferred Stock.
Subject to Section 7(c) and Section 7(f) below, at any time on or after the
fifth (5th) anniversary of the Initial Issue Date of the applicable series of
Series 1/2/3 Preferred Stock, the each Holder may elect, by delivering an
irrevocable written notice (each a “Redemption Notice”) to the Corporation, to
have the Corporation redeem all or any portion of the Series 1/2/3 Preferred
Stock held by such Holder, as applicable, at a price per share (the “Redemption
Price”) equal to the Stated Value per share. The Corporation shall, unless
otherwise prevented by law, redeem from such Holder, on the Redemption Date, the
number of shares of Series 1/2/3 Preferred Stock identified in such notice of
election.

(b)     Redemption Closing. The closing of the Corporation’s redemption of the
Series 1/2/3 Preferred Stock pursuant to this Section 7 shall take place at
11:00 a.m. Eastern Standard Time on the date set forth in the applicable
Redemption Notice, provided that such date shall not be earlier than the
fourteenth (14th) calendar day following the date of such Redemption Notice (the
“Redemption Date”), at the Corporation’s principal executive office or other
mutually agreed upon location where the closing will occur. At the closing, the
Corporation shall pay to each holder of Series 1/2/3 Preferred Stock from whom
shares of Series 1/2/3 Preferred Stock are being redeemed an amount equal to the
aggregate applicable Redemption Price for all such shares against receipt from
such holder of the certificate or certificates, if any, duly endorsed or
assigned to the Corporation in blank, representing the shares of Series 1/2/3
Preferred Stock being redeemed. All such payments shall be made by wire transfer
of immediately available funds or, if any such holder shall not have specified
wire transfer instructions to the Corporation prior to the closing, by certified
or official bank check payable to the order of the Holder. In the case of any
certificate evidencing shares of Series 1/2/3 Preferred Stock that is redeemed
in part only, upon such redemption the Corporation shall also execute and
deliver a new certificate (or a notice of such issuance if uncertificated shares
are issued) evidencing the number of shares of Series 1/2/3 Preferred Stock that
are not redeemed.

 

12



--------------------------------------------------------------------------------

(c)     Insufficient Funds. If the Corporation shall not be permitted, or shall
not have funds legally available in the amount necessary, to redeem all shares
of Series1/2/3 Preferred Stock to be redeemed on the applicable Redemption Date,
then the Series 1/2/3 Preferred Stock shall be redeemed by the Corporation on
such Redemption Date to the maximum extent the Corporation is permitted and has
funds legally available on a pro rata basis, in accordance with the number of
shares to be redeemed from each such Holder of Series 1/2/3 Preferred Stock. The
Corporation shall immediately redeem such shares of Series 1/2/3 Preferred Stock
upon the termination of such legal prohibition and at any time thereafter when
additional funds of the Corporation are legally available for the redemption of
such shares of Series 1/2/3 Preferred Stock, such funds will be used, at the end
of the next succeeding fiscal quarter, to redeem the balance of such shares, or
such portion thereof for which funds are then legally available, on the basis
set forth above. In the event that the Corporation has received multiple
Redemption Notices with multiple Redemption Dates, the shares subject to
redemption on the earliest Redemption Date shall be redeemed in priority to
shares to be redeemed on later Redemption Date(s).

(d)     Effect of Redemption. From and after the close of business on the
applicable Redemption Date, unless there shall have been a default in the
payment of the Redemption Price, all rights (except the right to receive the
Redemption Price) of the Holders of Series 1/2/3 Preferred Stock with respect to
the shares of Series 1/2/3 Preferred Stock to be redeemed on such date shall
cease and terminate, and such shares shall not thereafter be transferred on the
books of the Corporation or be deemed to be outstanding for any purpose
whatsoever whether or not the certificates representing such shares have been
received by the Corporation; provided, however, that, notwithstanding anything
contained herein to the contrary, (i) if the Corporation defaults in the payment
of the Redemption Price, the rights of such holders with respect to such shares
of Series 1/2/3 Preferred Stock shall continue until the Corporation cures such
default, and (ii) without limiting any other rights of such holders, upon the
occurrence of a subsequent Liquidation or Deemed Liquidation, with respect to
the shares of Series 1/2/3 Preferred Stock in respect of which the payment of
the Redemption Price has not occurred, such holders shall be accorded the rights
to liquidation preference payments as set forth in Section 5 hereof in respect
of such remaining shares, as if no prior redemption request had been made. The
shares of Series 1/2/3 Preferred Stock not redeemed shall remain outstanding and
entitled to all rights and preferences provided herein.

(e)     Miscellaneous. Neither the Corporation nor any Subsidiary shall offer to
purchase, redeem or acquire any shares of Series 1/2/3 Preferred Stock other
than pursuant to the terms of this Certificate of Designations or pursuant to a
purchase offer made to all holders of Series 1/2/3 Preferred Stock pro rata
based upon the number of such shares owned by each such holder.

(f)    Loss of Redemption Rights. Notwithstanding anything to the contrary in
this Section 7: (i) from and after the Series 1 Transition Date, the Holders of
Series 1 Preferred Stock shall not be entitled to redemption of their shares of
Series 1 Preferred Stock pursuant to this Section 7; (ii) from and after the
Series 2 Transition Date, the Holders of Series 2 Preferred Stock shall not be
entitled to redemption of their shares of Series 2 Preferred Stock pursuant to
this Section 7; and (iii) from and after the Series 3 Transition Date, the
Holders of Series 3 Preferred Stock shall not be entitled to redemption of their
shares of Series 3 Preferred Stock pursuant to this Section 7. For the avoidance
of doubt, any shares of Series 1/2/3 Preferred Stock for which rights of
redemption have been lost pursuant to this Section 7(f) and that were the
subject of a

 

13



--------------------------------------------------------------------------------

Redemption Notice provided prior to the applicable Transition Date, shall no
longer be subject to redemption and the Corporation shall be relieved of any
obligation to redeem such shares in accordance with this Section 7.

SECTION 8     Ranking; Notification of Lost Rights; Legends.

(a)    Ranking. For purposes of this Certificate of Designation, any stock of
any class or classes of the Corporation shall be deemed to rank:

(i)     prior to the shares of this Series 1/2/3 Preferred Stock, either as to
dividends or upon liquidation, if the holders of such class or classes shall be
entitled to the receipt of dividends or of amounts distributable upon
dissolution, liquidation or winding up of the Corporation, as the case may be,
in preference or priority to the holders of shares of this Series 1/2/3
Preferred Stock (any such securities, “Senior Securities”);

(ii)    pari passu to the shares of this Series 1/2/3 Preferred Stock, either as
to dividends or upon liquidation, if the holders of such class or classes shall
be entitled to the receipt of dividends or of amounts distributable upon
dissolution, liquidation or winding up of the Corporation, as the case may be,
pari passu with the holders of shares of this Series 1/2/3 Preferred Stock (any
such securities, “Parity Securities”);

(iii)    junior to shares of this Series 1/2/3 Preferred Stock, either as to
dividends or upon liquidation, if such class shall be Common Stock or if the
holders of shares of the Series 1/2/3 Preferred Stock shall be entitled to
receipt of dividends or of amounts distributable upon dissolution, liquidation
or winding up of the Corporation, as the case may be, in preference or priority
to the holders of shares of such class or classes (any such securities, “Junior
Securities”).

(b)    Notification of Lost Rights. The Corporation shall provide notice to the
Holders of the applicable series of Series 1/2/3 Preferred Stock of the Series 1
Transition Date, Series 2 Transition Date or Series 3 Transition Date, as the
case may be, within the thirty (30) days following the applicable Transition
Date, which notice will be deemed provided if delivered to such Holders in
writing or via email, or if disclosed by the Company pursuant to a press release
linked on the Company’s website, in a Current Report on Form 8-K filed with the
U.S. Securities and Exchange Commission (the “SEC”), in a Quarterly Report on
Form 10-Q filed with the SEC, or in an Annual Report on Form 10-K filed with the
SEC.

(c)    Legends. In the event the Board of Directors determines that the shares
of Series 1/2/3 Preferred Stock shall be certificated, the Corporation shall
include on such certificates any legends that the Board determines to be
necessary or appropriate.

SECTION 9     Amendment and Waiver. Notwithstanding anything to the contrary
herein, the amendment or waiver of any provisions of this Certificate of
Designation can be approved by the Requisite Holders.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designations,
Preferences and Rights to be duly executed by its President, this    th day of
August 2019.

 

By:  

                                          

  Name:   Richard A. Fair   Title:   Chief Executive Officer

 

15



--------------------------------------------------------------------------------

Exhibit B

FORM OF WARRANT



--------------------------------------------------------------------------------

[FORM OF WARRANT]

BELLICUM PHARMACEUTICALS, INC.

WARRANT TO PURCHASE COMMON STOCK OR SERIES 1 PREFERRED STOCK

Warrant No.: [                    ]

Number of Shares of Common Stock: [                    ]

Date of Issuance: August 21,2019 (“Issuance Date”)

Expiration Date: August 21, 2026 (“Expiration Date”)

Bellicum Pharmaceuticals, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged,                 , the registered holder hereof
or its permitted assigns (the “Holder”), is entitled, subject to the terms set
forth below, to purchase from the Company, at the Exercise Price (as defined
below) then in effect, at any time or times on or after the Issuance Date, but
not after 11:59 p.m., New York time, on the Expiration Date, the Warrant Shares
(as defined below). Except as otherwise defined herein, capitalized terms in
this Warrant to Purchase Common Stock or Series 1 Preferred Stock (including any
Warrants to Purchase Common Stock or Series 1 Preferred Stock issued in
exchange, transfer or replacement hereof, this “Warrant”), shall have the
meanings set forth in Section 14. This Warrant is one of the Warrants to
Purchase Common Stock or Series 1 Preferred Stock (the “Warrants”) issued in
connection with the transactions contemplated by (i) that certain Underwriting
Agreement, dated as of August 16, 2019 (the “Subscription Date”) by and between
the Company and Jefferies LLC as the representatives of the several underwriters
named therein, (ii) the Company’s Registration Statement on Form S-3 (File
number 333-232771) (the “Registration Statement”) and (iii) the Company’s
prospectus supplement dated as of August 15, 2019.

1. EXERCISE OF WARRANT.

(a) Mechanics of Exercise. Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(e)), this
Warrant may be exercised by the Holder at any time or times on or after the
Issuance Date, in whole or in part, by delivery (whether via facsimile,
electronic mail or otherwise) of a written notice, in the form attached hereto
as Exhibit A (the “Exercise Notice”), of the Holder’s election to exercise this
Warrant. Within one (1) Trading Day following the delivery of the Exercise
Notice, the Holder shall make payment to the Company of an amount equal to the
Exercise Price in effect on the date of such exercise multiplied by the number
of Warrant Shares as to which this Warrant is being exercised (the “Aggregate
Exercise Price”) in cash by wire transfer of immediately available funds or, if
the provisions of Section 1(d) are applicable, by notifying the Company that
this Warrant is being exercised pursuant to a Cashless Exercise (as defined in
Section 1(d)). The Holder shall not be required to deliver the original Warrant
in order to effect an exercise hereunder (until the Holder has purchased all of
the Warrant Shares available hereunder and the Warrant has been exercised in
full), nor shall any ink-original signature or medallion guarantee (or other
type of guarantee or notarization) with respect to any Exercise Notice be
required. Execution and delivery of the Exercise Notice with respect to less
than all of the Warrant Shares shall have the same effect as cancellation of the
original Warrant and issuance of a new Warrant evidencing the right to purchase
the remaining number of Warrant Shares and the Holder shall not be required to
physically surrender this Warrant to the Company until the Holder has purchased
all of the Warrant Shares available hereunder and the Warrant has been exercised
in full, in which case, the Holder shall surrender this Warrant to the Company
for cancellation within three (3) Trading Days of the date on which the final
Notice of Exercise is delivered to the Company. On or before the first (1st)
Trading Day following the date on which the Holder has delivered the applicable
Exercise Notice, the Company shall transmit by facsimile or electronic mail an
acknowledgment of confirmation of receipt of the Exercise Notice, in the form
attached to the Exercise Notice, to the Holder and the Company’s transfer agent
(the “Transfer Agent”). So long as the Holder delivers the Aggregate Exercise
Price (or notice of a Cashless Exercise, if applicable) on or prior to the first
(1st) Trading Day following the date on which the Exercise Notice has been
delivered to the Company, then on or prior to the earlier of (i) the second
(2nd) Trading Day and (ii) the number of Trading Days comprising the Standard
Settlement Period, in each case following the date on which the Exercise Notice
has been delivered to the Company, or, if the Holder does not deliver the
Aggregate Exercise Price (or notice of a Cashless Exercise, if applicable) on or
prior to the first (1st)



--------------------------------------------------------------------------------

Trading Day following the date on which the Exercise Notice has been delivered
to the Company, then on or prior to the first (1st) Trading Day following the
date on which the Aggregate Exercise Price (or notice of a Cashless Exercise, if
applicable) is delivered (such earlier date, or if later, the earliest day on
which the Company is required to deliver Warrant Shares pursuant to this
Section 1(a), the “Share Delivery Date”), the Company shall (X) provided that
the Transfer Agent is participating in The Depository Trust Company (“DTC”) Fast
Automated Securities Transfer Program, credit such aggregate number of Warrant
Shares to which the Holder is entitled pursuant to such exercise to the Holder’s
or its designee’s balance account with DTC through its Deposit / Withdrawal At
Custodian system, or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program (“FAST”), issue and dispatch by
overnight courier to the address as specified in the Exercise Notice, a
certificate, registered in the name of the Holder or its designee, for the
number of Warrant Shares to which the Holder is entitled pursuant to such
exercise. The Company shall be responsible for all fees and expenses of the
Transfer Agent and all fees and expenses with respect to the issuance of Warrant
Shares via DTC, if any, including without limitation for same day processing.
Upon delivery of the Exercise Notice, the Holder shall be deemed for all
corporate purposes to have become the holder of record and beneficial owner of
the Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date such Warrant Shares are credited to the Holder’s DTC
account or the date of delivery of the certificates evidencing such Warrant
Shares, as the case may be. If this Warrant is physically delivered to the
Company in connection with any exercise pursuant to this Section 1(a) and the
number of Warrant Shares represented by this Warrant submitted for exercise is
greater than the number of Warrant Shares being acquired upon an exercise, then
the Company shall as soon as practicable and in no event later than three
(3) Trading Days after any exercise and at its own expense, issue and deliver to
the Holder (or its designee) a new Warrant (in accordance with Section 6(d))
representing the right to purchase the number of Warrant Shares issuable
immediately prior to such exercise under this Warrant, less the number of
Warrant Shares with respect to which this Warrant is exercised. No fractional
shares of Common Stock are to be issued upon the exercise of this Warrant, but
rather the number of shares of Common Stock to be issued shall be rounded down
to the nearest whole number. The Company shall pay any and all transfer, stamp,
issuance and similar taxes, costs and expenses (including, without limitation,
fees and expenses of the Transfer Agent) which may be payable with respect to
the issuance and delivery of Warrant Shares upon exercise of this Warrant. The
Company’s obligations to issue and deliver Warrant Shares in accordance with the
terms and subject to the conditions hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination; provided, however, that the
Company shall not be required to deliver Warrant Shares with respect to an
exercise prior to the Holder’s delivery of the Aggregate Exercise Price (or
notice of a Cashless Exercise, if applicable) with respect to such exercise.

(b) Company’s Failure to Timely Deliver Securities. In addition to any other
rights available to the Holder, if the Company fails to cause the Transfer Agent
to transmit to the Holder the Warrant Shares in accordance with the provisions
of Section 1(a) above pursuant to an exercise on or before the Share Delivery
Date (other than a failure caused by incorrect or incomplete information
provided by the Holder to the Company), and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise)
or the Holder’s brokerage firm otherwise purchases, shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the Warrant Shares which the
Holder anticipated receiving upon such exercise (a “Buy-In”), then the Company
shall (A) pay in cash to the Holder the amount, if any, by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (1) the number of Warrant Shares that the Company was required to
deliver to the Holder in connection with the exercise at issue times (2) the
price at which the sell order giving rise to such purchase obligation was
executed, and (B) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored (in which case such exercise shall be deemed rescinded) or deliver
to the Holder the number of shares of Common Stock that would have been issued
had the Company timely complied with its exercise and delivery obligations
hereunder. For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (A) of the immediately
preceding sentence, the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice within three (3) Trading Days
after the occurrence of a Buy-In, indicating the amounts payable to the Holder
in respect of the Buy-In and, upon request of the Company, evidence of the
amount of such loss. Nothing herein shall limit a Holder’s right to pursue any
other remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the



--------------------------------------------------------------------------------

Company’s failure to timely deliver shares of Common Stock upon exercise of the
Warrant as required pursuant to the terms hereof.

(c) Cashless Exercise. Notwithstanding anything contained herein to the
contrary, if a registration statement (which may be the Registration Statement)
covering the issuance or resale of the shares of Common Stock that constitute
Warrant Shares is not available for the issuance or resale, as applicable, of
such Warrant Shares, the Holder may, in its sole discretion, exercise this
Warrant in whole or in part and, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
Aggregate Exercise Price, elect instead to receive upon such exercise the “Net
Number” of shares of Common Stock determined according to the following formula
(a “Cashless Exercise”):

 

Net Number =    (A × B) - (A × C)                B

For purposes of the foregoing formula:

 

A=   the total number of shares of Common Stock with respect to which this
Warrant is then being exercised. B=   as applicable: (i) the Closing Sale Price
of the Common Stock on the Trading Day immediately preceding the date of the
applicable Exercise Notice if such Exercise Notice is (1) both executed and
delivered pursuant to Section 1(a) hereof on a day that is not a Trading Day or
(2) both executed and delivered pursuant to Section 1(a) hereof on a Trading Day
prior to the opening of “regular trading hours” (as defined in Rule 600(b)(64)
of Regulation NMS promulgated under the federal securities laws) on such Trading
Day, (ii) at the option of the Holder, either (y) the Weighted Average Price on
the Trading Day immediately preceding the date of the applicable Notice of
Exercise or (z) the Bid Price of the Common Stock as of the time of the Holder’s
execution of the applicable Exercise Notice if such Exercise Notice is executed
during “regular trading hours” on a Trading Day and is delivered within two
(2) hours thereafter (including until two (2) hours after the close of “regular
trading hours” on a Trading Day) pursuant to Section 1(a) hereof or (iii) the
Closing Sale Price of the Common Stock on the date of the applicable Exercise
Notice if the date of such Exercise Notice is a Trading Day and such Exercise
Notice is both executed and delivered pursuant to Section 1(a) hereof after the
close of “regular trading hours” on such Trading Day.

C=

 

the Exercise Price then in effect for the applicable Warrant Shares at the time
of such exercise.

If Warrant Shares are issued in such a cashless exercise, the Company
acknowledges and agrees that in accordance with Section 3(a)(9) of the
Securities Act of 1933, as amended (the “Securities Act”), the Warrant Shares
shall take on the registered characteristics of the Warrants being exercised,
and the holding period of the Warrants being exercised may be tacked on to the
holding period of the Warrant Shares. The Company agrees not to take any
position contrary to this Section 1(c).

(d) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed
and resolve such dispute in accordance with Section 9.

(e) Beneficial Ownership. Notwithstanding anything to the contrary contained
herein, the Company shall not effect the exercise of any portion of this
Warrant, and the Holder shall not have the right to exercise any portion of this
Warrant, pursuant to the terms and conditions of this Warrant and any such
exercise shall be null and void and treated as if never made, to the extent that
immediately prior to or after giving effect to such exercise, the Holder
together with the other Attribution Parties collectively would beneficially own
in excess of 9.99% (the “Maximum Percentage”) of the number of shares of Common
Stock outstanding immediately after giving effect to such exercise. For purposes
of the foregoing sentence, the aggregate number of shares of Common Stock
beneficially owned by the Holder and the other Attribution Parties shall include
the number of shares of Common Stock held by the Holder and all other
Attribution Parties plus the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which the determination of such
sentence is being made, but shall exclude the number of shares of Common Stock
which would be issuable upon (A) exercise of the remaining, unexercised portion
of this Warrant beneficially owned by the Holder or any of the other Attribution
Parties and (B) exercise or conversion of the unexercised or unconverted portion
of any other securities of the Company (including, without limitation, any
convertible notes or convertible preferred stock or warrants, including the
other Warrants)



--------------------------------------------------------------------------------

beneficially owned by the Holder or any other Attribution Party subject to a
limitation on conversion or exercise analogous to the limitation contained in
this Section 1(e). For purposes of this Section 1(e), beneficial ownership shall
be calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), it being acknowledged by the Holder that
the Company is not representing to the Holder that such calculation is in
compliance with Section 13(d) of the Exchange Act and the Holder is solely
responsible for any schedules required to be filed in accordance therewith. To
the extent that the limitation contained in this Section 1(e) applies, the
determination of whether this Warrant is exercisable (in relation to other
securities owned by the Holder together with any Affiliates and Attribution
Parties) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the Company shall have no obligation to
verify or confirm the accuracy of such determination. In addition, a
determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Warrant, in determining
the number of outstanding shares of Common Stock the Holder may acquire upon the
exercise of this Warrant without exceeding the Maximum Percentage, the Holder
may rely on the number of outstanding shares of Common Stock as reflected in
(x) the Company’s most recent Annual Report on Form 10-K, Quarterly Report on
Form 10-Q and Current Reports on Form 8-K or other public filing with the
Securities and Exchange Commission (the “SEC”), as the case may be, (y) a more
recent public announcement by the Company or (z) any other written notice by the
Company or the Transfer Agent setting forth the number of shares of Common Stock
outstanding (the “Reported Outstanding Share Number”). If the Company receives
an Exercise Notice from the Holder at a time when the actual number of
outstanding shares of Common Stock is less than the Reported Outstanding Share
Number, the Company shall (i) notify the Holder in writing of the number of
shares of Common Stock then outstanding and, to the extent that such Exercise
Notice would otherwise cause the Holder’s beneficial ownership, as determined
pursuant to this Section 1(e), to exceed the Maximum Percentage, the Holder must
notify the Company of a reduced number of Warrant Shares to be purchased
pursuant to such Exercise Notice (the number of shares by which such purchase is
reduced, the “Reduction Shares”) and (ii) as soon as reasonably practicable, the
Company shall return to the Holder any exercise price paid by the Holder for the
Reduction Shares. For any reason at any time, upon the written or oral request
of the Holder, the Company shall within one (1) Business Day confirm orally and
in writing or by electronic mail to the Holder the number of shares of Common
Stock then outstanding. In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder and any other
Attribution Party since the date as of which the Reported Outstanding Share
Number was reported. In the event that the issuance of Common Stock to the
Holder upon exercise of this Warrant results in the Holder and the other
Attribution Parties being deemed to beneficially own, in the aggregate, more
than the Maximum Percentage of the number of outstanding shares of Common Stock
(as determined under Section 13(d) of the Exchange Act), the number of shares so
issued by which the Holder’s and the other Attribution Parties’ aggregate
beneficial ownership exceeds the Maximum Percentage (the “Excess Shares”) shall
be deemed null and void and shall be cancelled ab initio, and the Holder shall
not have the power to vote or to transfer the Excess Shares. As soon as
reasonably practicable after the issuance of the Excess Shares has been deemed
null and void, the Company shall return to the Holder the exercise price paid by
the Holder for the Excess Shares. Upon delivery of a written notice to the
Company, the Holder may from time to time increase or decrease the Maximum
Percentage to any other percentage as specified in such notice not in excess of
19.99%; provided that (i) any such increase in the Maximum Percentage will not
be effective until the sixty-first (61st) day after such notice is delivered to
the Company and (ii) any such increase or decrease will apply only to the Holder
and not to any other holder of Warrants that is not an Attribution Party of the
Holder. For purposes of clarity, the shares of Common Stock issuable pursuant to
the terms of this Warrant in excess of the Maximum Percentage shall not be
deemed to be beneficially owned by the Holder for any purpose including for
purposes of Section 13(d) or Rule 16a-1(a)(1) of the Exchange Act. No prior
inability to exercise this Warrant pursuant to this paragraph shall have any
effect on the applicability of the provisions of this paragraph with respect to
any subsequent determination of exercisability. The provisions of this paragraph
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 1(e) to the extent necessary to
correct this paragraph or any portion of this paragraph which may be defective
or inconsistent with the intended beneficial ownership limitation contained in
this Section 1(e) or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitation contained in this
paragraph may not be waived and shall apply to a successor holder of this
Warrant.

(f) Required Reserve Amount. So long as this Warrant remains outstanding, the
Company shall at all times keep reserved for issuance under this Warrant a
number of shares of Common Stock and Series 1 Preferred Stock at least equal to
100% of the maximum number of shares of Common Stock and Series 1 Preferred
Stock as



--------------------------------------------------------------------------------

shall be necessary to satisfy the Company’s obligation to issue shares of Common
Stock or Series 1 Preferred Stock under the Warrants then outstanding (without
regard to any limitations on exercise) (the “Required Reserve Amount”); provided
that at no time shall the number of shares of Common Stock and Series 1
Preferred Stock reserved pursuant to this Section 1(f) be reduced other than in
connection with any exercise of Warrants or such other event covered by
Section 2 below. The Required Reserve Amount (including, without limitation,
each increase in the number of shares so reserved) shall be allocated pro rata
among the holders of the Warrants based on the number of shares of Common Stock
or Series 1 Preferred stock issuable upon exercise of Warrants held by each
holder thereof on the Issuance Date (without regard to any limitations on
exercise) (the “Authorized Share Allocation”). In the event that a holder shall
sell or otherwise transfer any of such holder’s Warrants, each transferee shall
be allocated a pro rata portion of such holder’s Authorized Share Allocation.
Any shares of Common Stock and Series 1 Preferred Stock reserved and allocated
to any Person which ceases to hold any Warrants shall be allocated to the
remaining holders of Warrants, pro rata based on the number of shares of Common
Stock or Series 1 Preferred Stock issuable upon exercise of the Warrants then
held by such holders thereof (without regard to any limitations on exercise).

(g) Insufficient Authorized Shares. If at any time while this Warrant remains
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock or Series 1 Preferred Stock to satisfy its
obligation to reserve for issuance the Required Reserve Amount (an “Authorized
Share Failure”), then the Company shall promptly take all action reasonably
necessary to increase the Company’s authorized shares of Common Stock and Series
1 Preferred Stock to an amount sufficient to allow the Company to reserve the
Required Reserve Amount for this Warrant then outstanding. Without limiting the
generality of the foregoing sentence, as soon as practicable after the date of
the occurrence of an Authorized Share Failure, but in no event later than
120 days after the occurrence of such Authorized Share Failure, the Company
shall hold a meeting of its stockholders for the approval of an increase in the
number of authorized shares of Common Stock and/or Series 1 Preferred Stock, as
the case may be. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its reasonable best efforts to
solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and/or Series 1 Preferred Stock and to cause its board of directors
to recommend to the stockholders that they approve such proposal.

2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES UPON SUBDIVISION OR
COMBINATION OF COMMON STOCK OR SERIES 1 PREFERRED STOCK.

(a) Subdivisions or Combinations. If the Company at any time on or after the
Issuance Date subdivides (by any stock split, stock dividend, recapitalization
or otherwise) one or more classes of its outstanding shares of Common Stock or
Series 1 Preferred Stock into a greater number of shares, the applicable
Exercise Price in effect immediately prior to such subdivision will be
proportionately reduced and the number of the applicable Warrant Shares will be
proportionately increased. If the Company at any time on or after the
Subscription Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock or Series 1
Preferred Stock into a smaller number of shares, the applicable Exercise Price
in effect immediately prior to such combination will be proportionately
increased and the number of the applicable Warrant Shares will be
proportionately decreased. Any adjustment under this Section 2(a) shall become
effective at the close of business on the date the subdivision or combination
becomes effective.

(b) Voluntary Adjustment by Company. The Company may at any time during the term
of this Warrant reduce the then current Exercise Price to any amount and for any
period of time deemed appropriate by the Board of Directors of the Company.

(c) Rights Upon Distribution of Assets. In addition to any adjustments pursuant
to the other subsections of this Section 2, if, on or after the Issuance Date
and on or prior to the Expiration Date, the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of shares of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property, options, evidence of indebtedness or any other assets by
way of a dividend, spin off, reclassification, corporate rearrangement, scheme
of arrangement or other similar transaction) (a “Distribution”), at any time
after the issuance of this Warrant, then, in each such case, the Holder shall be
entitled to participate in such Distribution to the same extent that the Holder
would have participated therein if the Holder had held the number of shares of
Common Stock acquirable upon complete exercise of this Warrant (without regard
to any limitations or restrictions on exercise of this Warrant, including
without limitation, the Maximum Percentage) immediately before the date on which
a record is taken for such Distribution, or, if no such record is taken, the
date



--------------------------------------------------------------------------------

as of which the record holders of shares of Common Stock are to be determined
for the participation in such Distribution (provided, however, that to the
extent that the Holder’s right to participate in any such Distribution would
result in the Holder and the other Attribution Parties exceeding the Maximum
Percentage, then the Holder shall not be entitled to participate in such
Distribution to such extent (and shall not be entitled to beneficial ownership
of such shares of Common Stock as a result of such Distribution (and beneficial
ownership) to such extent) and the portion of such Distribution shall be held in
abeyance for the benefit of the Holder until such time or times as its right
thereto would not result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage, at which time or times the Holder shall be
granted such Distribution (and any Distributions declared or made on such
initial Distribution or on any subsequent Distribution held similarly in
abeyance) to the same extent as if there had been no such limitation).

(d) Purchase Rights. In addition to any adjustments pursuant to the other
subsections of Section 2 above, if at any time on or after the Issuance Date and
on or prior to the Expiration Date the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete exercise of this
Warrant (without regard to any limitations or restrictions on exercise of this
Warrant, including without limitation, the Maximum Percentage) immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of Common Stock are to be determined for the grant, issuance or
sale of such Purchase Rights (provided, however, that to the extent that the
Holder’s right to participate in any such Purchase Right would result in the
Holder and the other Attribution Parties exceeding the Maximum Percentage, then
the Holder shall not be entitled to participate in such Purchase Right to such
extent (and shall not be entitled to beneficial ownership of such Common Stock
as a result of such Purchase Right (and beneficial ownership) to such extent)
and such Purchase Right to such extent shall be held in abeyance for the benefit
of the Holder until such time or times as its right thereto would not result in
the Holder and the other Attribution Parties exceeding the Maximum Percentage,
at which time or times the Holder shall be granted such right (and any Purchase
Right granted, issued or sold on such initial Purchase Right or on any
subsequent Purchase Right to be held similarly in abeyance) to the same extent
as if there had been no such limitation).

(e) Fundamental Transactions. The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes in writing all of
the obligations of the Company under this Warrant in accordance with the
provisions of this Section 3, including agreements to deliver to the Holder in
exchange for this Warrant a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to this Warrant,
including, without limitation, which is exercisable for a corresponding number
of shares of capital stock equivalent to the shares of Common Stock acquirable
and receivable upon exercise of this Warrant (without regard to any limitations
on the exercise of this Warrant) prior to such Fundamental Transaction, and with
an exercise price which applies the exercise price hereunder to such shares of
capital stock (but taking into account the relative value of the shares of
Common Stock pursuant to such Fundamental Transaction and the value of such
shares of capital stock, such adjustments to the number of shares of capital
stock and such exercise price being for the purpose of protecting the economic
value of this Warrant immediately prior to the consummation of such Fundamental
Transaction). Upon the consummation of each Fundamental Transaction, the
Successor Entity shall succeed to, and be substituted for the Company (so that
from and after the date of the applicable Fundamental Transaction, the
provisions of this Warrant and the other Transaction Documents referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Warrant with the same effect as if such Successor Entity had
been named as the Company herein. Notwithstanding the foregoing, and without
limiting Section 1(e) hereof, the Holder may elect, at its sole option, by
delivery of written notice to the Company to waive this Section 3 to permit the
Fundamental Transaction without the assumption of this Warrant. In addition to
and not in substitution for any other rights hereunder, prior to the
consummation of each Fundamental Transaction pursuant to which holders of shares
of Common Stock are entitled to receive securities or other assets with respect
to or in exchange for shares of Common Stock (a “Corporate Event”), the Company
shall make appropriate provision to insure that the Holder will thereafter have
the right to receive upon an exercise of this Warrant at any time after the
consummation of the applicable Fundamental Transaction but prior to the
Expiration Date, in lieu of the shares of the Common Stock (or other securities,
cash, assets or other property) issuable upon the exercise of the Warrant prior
to such Fundamental Transaction, such shares of stock, securities, cash, assets
or any other property whatsoever (including warrants or other purchase or
subscription rights) (collectively, the “Corporate Event Consideration”) which
the Holder



--------------------------------------------------------------------------------

would have been entitled to receive upon the happening of the applicable
Fundamental Transaction had this Warrant been exercised immediately prior to the
applicable Fundamental Transaction (without regard to any limitations on the
exercise of this Warrant). The provision made pursuant to the preceding sentence
shall be in a form and substance reasonably satisfactory to the Holder. The
provisions of this Section 3 shall apply similarly and equally to successive
Fundamental Transactions and Corporate Events. Notwithstanding the foregoing, in
the event of a Change of Control (other than a Change of Control which was not
approved by the Board of Directors, as to which this right shall not apply), at
the request of the Holder delivered before the 30th day after such Change of
Control, the Company (or the Successor Entity) shall purchase this Warrant from
the Holder by paying to the Holder, within five (5) Business Days after such
request (or, if later, on the effective date of the Change of Control), an
amount equal to the Black Scholes Value of the remaining unexercised portion of
this Warrant on the effective date of such Change of Control, payable in cash;
provided, that if the applicable Change of Control was not approved by the
Company’s Board of Directors, the Black-Scholes Value of the remaining
unexercised portion of this Warrant shall be payable at the option of the
Company in either (x) Common Stock, whereby the Company would be continually
obligated to actively settle shares of Common Stock in the event insufficient
authorized shares of Common Stock were available (or corresponding Corporate
Event Consideration, as applicable) valued at the value of the consideration
received by the shareholders in such Change of Control or (y) cash.

3. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its certificate of incorporation or by-laws, or
through any reorganization, transfer of assets, consolidation, merger, scheme,
arrangement, dissolution, issuance or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all of the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock or
Series 1 Preferred Stock receivable upon the exercise of this Warrant above the
applicable Exercise Price then in effect, (ii) shall take all such actions as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable shares of Common Stock or Series 1
Preferred Stock upon the exercise of this Warrant, and (iii) shall, so long as
any of the Warrants are outstanding, take all action necessary to reserve and
keep available out of its authorized and unissued shares of Common Stock and
Series 1 Preferred Stock, solely for the purpose of effecting the exercise of
the Warrants, the number of shares of Common Stock and Series 1 Preferred Stock
as shall from time to time be necessary to effect the exercise of the Warrants
then outstanding (without regard to any limitations on exercise).

4. WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of capital stock of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon the due exercise of this Warrant. In addition, nothing contained
in this Warrant shall be construed as imposing any liabilities on the Holder to
purchase any securities (upon exercise of this Warrant or otherwise) or as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company.

5. REISSUANCE OF WARRANTS.

(a) Transfer of Warrant. If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Warrant (in accordance with
Section 5(d)), registered as the Holder may request, representing the right to
purchase the number of Warrant Shares being transferred by the Holder and, if
less than the total number of Warrant Shares then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 5(d)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.

(b) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
(but without the obligation to post a bond) and, in the case of mutilation, upon
surrender and cancellation of this Warrant, the



--------------------------------------------------------------------------------

Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 5(d)) representing the right to purchase the Warrant Shares then
underlying this Warrant.

(c) Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 5(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender.

(d) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 5(a)
or Section 5(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date, and
(iv) shall have the same rights and conditions as this Warrant.

6. NOTICES. Whenever notice is required to be given under this Warrant,
including, without limitation, an Exercise Notice, unless otherwise provided
herein, such notice shall be given in writing, (i) if delivered (a) from within
the domestic United States, by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, electronic
mail or by facsimile or (b) from outside the United States, by International
Federal Express, electronic mail or facsimile, and (ii) will be deemed given
(A) if delivered by first-class registered or certified mail domestic, three
(3) Business Days after so mailed, (B) if delivered by nationally recognized
overnight carrier, one (1) Business Day after so mailed, (C) if delivered by
International Federal Express, two (2) Business Days after so mailed and (D) at
the time of transmission, if delivered by electronic mail to the email address
specified in this Section 6 prior to 5:00 p.m. (New York time) on a Trading Day,
(E) the next Trading Day after the date of transmission, if delivered by
electronic mail to the email address specified in this Section 7 on a day that
is not a Trading Day or later than 5:00 p.m. (New York time) on any Trading Day
and (F) if delivered by facsimile, upon electronic confirmation of delivery of
such facsimile, and will be delivered and addressed as follows:

(i) If to the Company, to:

Bellicum Pharmaceuticals, Inc.

Life Science Plaza

2130 West Holcombe Boulevard, Suite 800

Houston, Texas 77030

Attention: General Counsel

Facsimile:

Email: sward@Bellicum.com

with a copy (which shall not constitute notice) to:

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121

Attention: Karen Deschaine

Facsimile: (858) 550-6420

Email: kdeschaine@cooley.com

(ii) if to the Holder, at such address or other contact information delivered by
the Holder to Company or as is on the books and records of the Company.

The Company shall provide the Holder with prompt written notice of all actions
taken pursuant to this Warrant, including in reasonable detail a description of
such action and the reason therefor. Without limiting the generality of the
foregoing, the Company will give written notice to the Holder (i) immediately
upon any adjustment of the Exercise Price, setting forth in reasonable detail,
and certifying, the calculation of such adjustment and (ii) at least fifteen
(15) days prior to the date on which the Company closes its books or takes a
record (A) with respect to any



--------------------------------------------------------------------------------

dividend or distribution upon the shares of Common Stock, (B) with respect to
any grants, issuances or sales of any Options, Convertible Securities or rights
to purchase stock, warrants, securities or other property pro rata to the record
holders of any class of Common Stock or (C) for determining rights to vote with
respect to any Fundamental Transaction, dissolution or liquidation; provided in
each case that such information shall be made known to the public prior to or in
conjunction with such notice being provided to the Holder; provided, further,
that the failure to deliver such notice or any defect therein or in the delivery
thereof shall not affect the validity of the corporate action required to be
specified in such notice.

7. AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Warrant may be amended or waived and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder.

8. GOVERNING LAW; JURY TRIAL. This Warrant shall be governed by and construed
and enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Warrant shall be governed by,
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. If either party shall commence
an action, suit or proceeding to enforce any provisions of this Warrant, the
prevailing party in such action, suit or proceeding shall be reimbursed by the
other party for their reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS WARRANT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

9. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile or electronic mail within two (2) Business Days of receipt of the
Exercise Notice or other event giving rise to such dispute, as the case may be,
to the Holder. If the Holder and the Company are unable to agree upon such
determination or calculation of the Exercise Price or the Warrant Shares within
three (3) Business Days of such disputed determination or arithmetic calculation
being submitted to the Holder, then the Company shall, within two (2) Business
Days submit via facsimile or electronic mail (a) the disputed determination of
the Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Warrant Shares to the Company’s independent, outside accountant. The Company
shall cause at its expense the investment bank or the accountant, as the case
may be, to perform the determinations or calculations and notify the Company and
the Holder of the results no later than ten (10) Business Days from the time it
receives the disputed determinations or calculations. Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.

10. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant and any other Transaction Documents, at
law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the right of the Holder to
pursue actual damages for any failure by the Company to comply with the terms of
this Warrant. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the holder of this Warrant shall
be entitled, in addition to all other available remedies, to seek an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

11. TRANSFER. Subject to compliance with applicable federal and state securities
laws, this Warrant and the Warrant Shares may be offered for sale, sold,
transferred, pledged or assigned without the consent of the Company.

12. SEVERABILITY; CONSTRUCTION; HEADINGS. If any provision of this Warrant is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Warrant so long as this Warrant as so modified
continues to express, without



--------------------------------------------------------------------------------

material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s). This Warrant shall be deemed to be jointly drafted
by the Company and the Holder and shall not be construed against any Person as
the drafter hereof. The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.

13. DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Warrant, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its subsidiaries, the Company
shall contemporaneously with any such receipt or delivery publicly disclose such
material, nonpublic information on a Current Report on Form 8-K or otherwise. In
the event that the Company believes that a notice contains material, nonpublic
information relating to the Company or its subsidiaries, the Company so shall
indicate to such Holder contemporaneously with delivery of such notice, and in
the absence of any such indication, the Holder shall be allowed to presume that
all matters relating to such notice do not constitute material, nonpublic
information relating to the Company or its subsidiaries.

14. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

(a) “Affiliate” means any person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a person, as such terms are used in and construed under Rule 405 under the
Securities Act.

(b) “Attribution Parties” means, collectively, the Holder (together with the
Holder’s Affiliates, and any other persons acting as a group together with the
Holder or any of the Holder’s Affiliates. For clarity, the purpose of the
foregoing is to subject collectively the Holder and all other Attribution
Parties to the Maximum Percentage.

(c) “Bid Price” means, for any security as of the particular time of
determination, the bid price for such security on the Principal Market as
reported by Bloomberg as of such time of determination, or, if the Principal
Market is not the principal securities exchange or trading market for such
security, the bid price of such security on the principal securities exchange or
trading market where such security is listed or traded as reported by Bloomberg
as of such time of determination, or if the foregoing does not apply, the bid
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg as of such time of
determination, or, if no bid price is reported for such security by Bloomberg as
of such time of determination, the average of the bid prices of any market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC) as of such time of determination. If the Bid
Price cannot be calculated for a security as of the particular time of
determination on any of the foregoing bases, the Bid Price of such security as
of such time of determination shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved in accordance with the procedures in Section 9. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period.

(d) “Black Scholes Value” means the value of this Warrant based on the
Black-Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
determined as of the day immediately following the first public announcement of
the applicable Change of Control, or, if the Change of Control is not publicly
announced, the date the Change of Control is consummated, for pricing purposes
and reflecting (i) a risk-free interest rate corresponding to the U.S. Treasury
rate for a period equal to the remaining term of this Warrant as of such date of
request, (ii) an expected volatility equal to 60%, (iii) the underlying price
per share used in such calculation shall be the greater of (A) the sum of the
price per share being offered in cash, if any, plus the per share value of any
non-cash consideration, if any, being offered in such Change of Control and
(B) the greater of (x) the last Weighted Average Price immediately prior to the
public announcement of such Change of Control and (y) the last Weighted Average
Price immediately prior to the consummation of such Change of Control, (iv) a
zero cost of borrow and (v) a 360 day annualization factor.



--------------------------------------------------------------------------------

(e) “Bloomberg” means Bloomberg Financial Markets.

(f) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(g) “Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, are, in all material respects, the
holders of the voting power of the surviving entity (or entities with the
authority or voting power to elect the members of the board of directors (or
their equivalent if other than a corporation) of such entity or entities) after
such reorganization, recapitalization or reclassification, (ii) pursuant to a
migratory merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company or (iii) a merger in connection with a bona fide
acquisition by the Company of any Person in which (x) the gross consideration
paid, directly or indirectly, by the Company in such acquisition is not greater
than 20% of the Company’s market capitalization as calculated on the date of the
consummation of such merger and (y) such merger does not contemplate a change to
the identity of a majority of the board of directors of the Company.
Notwithstanding anything herein to the contrary, any transaction or series of
transactions that, directly or indirectly, results in the Company or the
Successor Entity not having Common Stock or common stock, as applicable,
registered under the Exchange Act and listed on an Eligible Market shall be
deemed a Change of Control.

(h) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or the last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the OTC Link or “pink sheets” by OTC Markets
Group Inc. (formerly Pink OTC Markets Inc.). If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price, as
the case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 9. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.

(i) “Common Stock” means (i) the Company’s Common Stock, par value $0.01 per
share, and (ii) any capital stock into which such Common Stock shall have been
changed or any capital stock resulting from a reclassification of such Common
Stock.

(j) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

(k) “Eligible Market” means The Nasdaq Capital Market, the NYSE American LLC,
The Nasdaq Global Select Market, The Nasdaq Global Market or The New York Stock
Exchange, Inc.

(l) “Exercise Price” means (x) $1.30 per share of Common Stock if the Warrant
Shares shall be shares of Common Stock or (y) $130.00 per share of Series 1
Preferred Stock if the Warrant Shares shall be shares of Series 1 Preferred
Stock, in each case, subject to adjustment as provided herein.

(m) “Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make,



--------------------------------------------------------------------------------

or allow one or more Subject Entities to make, or allow the Company to be
subject to or have its shares of Common Stock be subject to or party to one or
more Subject Entities making, a purchase, tender or exchange offer that is
accepted by the holders of at least either (x) 50% of the outstanding shares of
Common Stock, (y) 50% of the outstanding shares of Common Stock calculated as if
any shares of Common Stock held by all Subject Entities making or party to, or
Affiliated with any Subject Entities making or party to, such purchase, tender
or exchange offer were not outstanding; or (z) such number of shares of Common
Stock such that all Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such purchase, tender or exchange offer,
become collectively the beneficial owners (as defined in Rule 13d-3 under the
Exchange Act) of at least 50% of the outstanding shares of Common Stock, or
(iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with one or more Subject Entities whereby all such
Subject Entities, individually or in the aggregate, acquire, either (x) at least
50% of the outstanding shares of Common Stock, (y) at least 50% of the
outstanding shares of Common Stock calculated as if any shares of Common Stock
held by all the Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such stock purchase agreement or other
business combination were not outstanding; or (z) such number of shares of
Common Stock such that the Subject Entities become collectively the beneficial
owners (as defined in Rule 13d-3 under the Exchange Act) of at least 50% of the
outstanding shares of Common Stock, or (v) reorganize, recapitalize or
reclassify its shares of Common Stock, (B) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, allow any Subject Entity individually or the Subject
Entities in the aggregate to be or become the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, whether through
acquisition, purchase, assignment, conveyance, tender, tender offer, exchange,
reduction in outstanding shares of Common Stock, merger, consolidation, business
combination, reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock, (y) at least 50%
of the aggregate ordinary voting power represented by issued and outstanding
shares of Common Stock not held by all such Subject Entities as of the
Subscription Date calculated as if any shares of Common Stock held by all such
Subject Entities were not outstanding, or (z) a percentage of the aggregate
ordinary voting power represented by issued and outstanding shares of Common
Stock or other equity securities of the Company sufficient to allow such Subject
Entities to effect a statutory short form merger or other transaction requiring
other stockholders of the Company to surrender their Common Stock without
approval of the stockholders of the Company or (C) directly or indirectly,
including through subsidiaries, Affiliates or otherwise, in one or more related
transactions, the issuance of or the entering into any other instrument or
transaction structured in a manner to circumvent, or that circumvents, the
intent of this definition in which case this definition shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this definition to the extent necessary to correct this definition or any
portion of this definition which may be defective or inconsistent with the
intended treatment of such instrument or transaction.

(n) “Group” means a “group” as that term is used in Section 13(d) of the
Exchange Act and as defined in Rule 13d-5 thereunder.

(o) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(p) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person, including such entity whose common stock or
equivalent equity security is quoted or listed on an Eligible Market (or, if so
elected by the Holder, any other market, exchange or quotation system), or, if
there is more than one such Person or such entity, the Person or such entity
designated by the Holder or in the absence of such designation, such Person or
entity with the largest public market capitalization as of the date of
consummation of the Fundamental Transaction.

(q) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(r) “Principal Market” means the Nasdaq Global Market.

(s) “Series 1 Preferred Stock” means (i) the Company’s Series 1 Redeemable
Convertible Non-Voting Preferred Stock, par value $0.01 per share, and (ii) any
capital stock into which such Series 1 Preferred Stock shall have been changed
or any capital stock resulting from a reclassification of such capital.



--------------------------------------------------------------------------------

(t) “Standard Settlement Period” means the standard settlement period, expressed
in a number of Trading Days, for the Company’s primary trading market or
quotation system with respect to the Common Stock that is in effect on the date
of delivery of an applicable Exercise Notice.

(u) “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

(v) “Successor Entity” means one or more Person or Persons (or, if so elected by
the Holder, the Company or Parent Entity) formed by, resulting from or surviving
any Fundamental Transaction or one or more Person or Persons (or, if so elected
by the Holder, the Company or the Parent Entity) with which such Fundamental
Transaction shall have been entered into.

(w) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded.

(x) “Transaction Documents” means any agreement entered into by and between the
Company and the Holder, as applicable.

(y) “Warrant Shares” means [                  (                )] shares of
fully paid non-assessable shares of Common Stock (as defined below); provided
that, at the option of the Holder, from and after the Series 1 Transition Date
(as such term is defined in that certain Certificate of Designations,
Preferences and Rights of Series 1 Redeemable Convertible Non-Voting Preferred
Stock Series 2 Redeemable Convertible Non-Voting Preferred Stock and Series 3
Redeemable Convertible Non-Voting Preferred Stock of Bellicum Pharmaceuticals,
Inc. filed with the Secretary of State of the State of Delaware on or about
August 19, 2019), if the Holder provides an irrevocable notice of election of
such option to the Company, “Warrant Shares” shall mean [                
(                )] shares of fully paid non-assessable shares of Series 1
Preferred Stock (as defined below), each subject to adjustment as provided
herein.

(z) “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as the Principal Market
publicly announces is the official close of trading), as reported by Bloomberg
through its “Volume at Price” function or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30:01 a.m., New York time (or such other time as such market
publicly announces is the official open of trading), and ending at 4:00:00 p.m.,
New York time (or such other time as such market publicly announces is the
official close of trading), as reported by Bloomberg, or, if no dollar
volume-weighted average price is reported for such security by Bloomberg for
such hours, the average of the highest Closing Bid Price and the lowest closing
ask price of any of the market makers for such security as reported in the OTC
Link or “pink sheets” by OTC Markets Group Inc. (formerly Pink OTC Markets
Inc.). If the Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Weighted Average Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 9 but with the term “Weighted Average Price” being
substituted for the term “Exercise Price.” All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
or Series 1 Preferred Stock to be duly executed as of the Issuance Date set out
above.

 

BELLICUM PHARMACEUTICALS, INC. By:  

 

Name:   Richard A. Fair Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS WARRANT TO

PURCHASE COMMON STOCK OR SERIES 1 PREFERRED STOCK

BELLICUM PHARMACEUTICALS, INC.

 

☐

COMMON STOCK

The undersigned holder hereby exercises the right to purchase                 
shares of Common Stock (“Warrant Shares”) of Bellicum Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), evidenced by the attached Warrant to
Purchase Common Stock or Series 1 Preferred Stock (the “Warrant”). Capitalized
terms used herein and not otherwise defined shall have the respective meanings
set forth in the Warrant.

Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

 

☐ “Cash Exercise” with respect to    Warrant Shares; and/or ☐ “Cashless
Exercise” with respect to    Warrant Shares

Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$         to the Company in accordance with the terms of the Warrant.

Delivery of Warrant Shares. The Company shall deliver to the holder
                 shares of Common Stock in accordance with the terms of the
Warrant.

 

 

 

☐

SERIES 1 PREFERRED STOCK

The undersigned holder hereby exercises the right to purchase                 
shares of Series 1 Preferred Stock (“Warrant Shares”) of Bellicum
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), evidenced by the
attached Warrant to Purchase Common Stock or Series 1 Preferred Stock (the
“Warrant”). Capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Warrant.

Payment of Exercise Price. The holder shall pay the Aggregate Exercise Price in
the sum of $         to the Company in accordance with the terms of the Warrant.

Delivery of Warrant Shares. The Company shall deliver to the holder
                 shares of Series 1 Preferred Stock in accordance with the terms
of the Warrant.

 

 

 

Date:

 

Name of Registered Holder By:  

                     

  Name:   Title:



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and hereby directs American
Stock Transfer & Trust Company, LLC to issue the above indicated number of
Warrant Shares on or prior to the applicable Share Delivery Date.

 

BELLICUM PHARMACEUTICALS, INC. By:  

                                                               
                   

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit C

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made as of
[                    ], by and between Bellicum Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and the persons listed on the attached
Schedule A who are signatories to this Agreement (collectively, the
“Investors”). Unless otherwise defined herein, capitalized terms used in this
Agreement have the respective meanings ascribed to them in Section 1.

RECITALS

WHEREAS, the Company and the Investors wish to provide for certain arrangements
with respect to the registration of the Registrable Securities (as defined
below) by the Company under the Securities Act (as defined below).

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and other consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1.

Definitions

1.1.    Certain Definitions. In addition to the terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms have the respective
meanings set forth below:

(a)    “Board” shall mean the Board of Directors of the Company.

(b)    “Commission” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.

(c)    “Common Stock” shall mean the common stock of the Company, par value
$0.01 per share.

(d)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.

(e)    “Other Securities” shall mean securities of the Company, other than
Registrable Securities (as defined below).

(f)    “Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

(g)    “Registrable Securities” shall mean the shares of Common Stock and any
Common Stock issued or issuable upon the exercise or conversion of any other
securities (whether equity, debt or otherwise) of the Company now owned or
hereafter acquired by any of the Investors. Registrable Securities shall cease
to be Registrable Securities upon the earliest to occur of the



--------------------------------------------------------------------------------

following events: (i) such Registrable Securities have been sold pursuant to an
effective Registration Statement; (ii) such Registrable Securities have been
sold by the Investors pursuant to Rule 144 (or other similar rule), (iii) at any
time after any of the Investors become an affiliate of the Company, such
Registrable Securities may be resold by the Investor holding such Registrable
Securities without limitations as to volume or manner of sale pursuant to Rule
144; or (iv) ten (10) years after the date of this Agreement. For purposes of
this definition, in order to determine whether an Investor is an “affiliate” (as
such term is defined and used in Rule 144, and including for determining whether
volume or manner of sale limitations of Rule 144 apply) the parties will assume
that all convertible securities (whether equity, debt or otherwise) have been
converted into Common Stock.

(h)    The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a Registration Statement in
compliance with the Securities Act, and such Registration Statement becoming
effective under the Securities Act.

(i)    “Registration Expenses” shall mean all expenses incurred by the Company
in effecting any registration pursuant to this Agreement, including, without
limitation, all registration, qualification, and filing fees, printing expenses,
escrow fees, fees and disbursements of counsel for the Company, up to $50,000 of
reasonable legal expenses of one special counsel for Investors (if different
from the Company’s counsel and if such counsel is reasonably approved by the
Company) in connection with the preparation and filing of the Resale
Registration Shelf (as defined below), and up to $50,000 of reasonable legal
expenses of one special counsel for Investors (if different from the Company’s
counsel and if such counsel is reasonably approved by the Company) per
underwritten public offering, blue sky fees and expenses, and expenses of any
regular or special audits incident to or required by any such registration, but
shall not include Selling Expenses.

(j)    “Registration Statement” means any registration statement of the Company
filed with, or to be filed with, the SEC under the Securities Act, including the
related prospectus, amendments and supplements to such registration statement,
including pre- and post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement as may be necessary to
comply with applicable securities laws other than a registration statement (and
related prospectus) filed on Form S-4 or Form S-8 or any successor forms
thereto.

(k)    “Rule 144” shall mean Rule 144 as promulgated by the Commission under the
Securities Act, as such rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.

(l)    “Securities Act” shall mean the Securities Act of 1933, as amended, or
any similar successor federal statute and the rules and regulations thereunder,
all as the same shall be in effect from time to time.

(m)    “Selling Expenses” shall mean all underwriting discounts and selling
commissions applicable to the sale of Registrable Securities, the fees and
expenses of any legal counsel (except as provided in the definition of
“Registration Expenses”) and any other advisors any of the Investors engage and
all similar fees and commissions relating to the Investors’ disposition of the
Registrable Securities.

 

2



--------------------------------------------------------------------------------

Section 2.

Resale Registration Rights

2.1.    Resale Registration Rights.

(a)    Following demand by any Investor the Company shall file with the
Commission a Registration Statement on Form S-3 (except if the Company is not
then eligible to register for resale the Registrable Securities on Form S-3, in
which case such registration shall be on another appropriate form in accordance
with the Securities Act) covering the resale of the Registrable Securities by
the Investors (the “Resale Registration Shelf”), and the Company shall file such
Resale Registration Shelf as promptly as reasonably practicable following such
demand, and in any event within sixty (60) days of such demand;. Such Resale
Registration Shelf shall include a “final” prospectus, including the information
required by Item 507 of Regulation S-K of the Securities Act, as provided by the
Investors in accordance with Section 2.7. Notwithstanding the foregoing, before
filing the Resale Registration Shelf, the Company shall furnish to the Investors
a copy of the Resale Registration Shelf and afford the Investors an opportunity
to review and comment on the Resale Registration Shelf. The Company’s obligation
pursuant to this Section 2.1(a) is conditioned upon the Investors providing the
information contemplated in Section 2.7.

(b)    The Company shall use its reasonable best efforts to cause the Resale
Registration Shelf and related prospectuses to become effective as promptly as
practicable after filing. The Company shall use its reasonable best efforts to
cause such Registration Statement to remain effective under the Securities Act
until the earlier of the date (i) all Registrable Securities covered by the
Resale Registration Shelf have been sold or may be sold freely without
limitations or restrictions as to volume or manner of sale pursuant to Rule 144
or (ii) all Registrable Securities covered by the Resale Registration Shelf
otherwise cease to be Registrable Securities pursuant to the definition of
Registrable Securities. The Company shall promptly, and within two (2) business
days after the Company confirms effectiveness of the Resale Registration Shelf
with the Commission, notify the Investors of the effectiveness of the Resale
Registration Shelf.

(c)    Notwithstanding anything contained herein to the contrary, the Company
shall not be obligated to effect, or to take any action to effect, a
registration pursuant to Section 2.1(a):

(i)    if the Company has and maintains an effective Registration Statement on
Form S-3ASR that provides for the resale of an unlimited number of securities by
selling stockholders (a “Company Registration Shelf”);

(ii)    during the period forty-five (45) days prior to the Company’s good faith
estimate of the date of filing of a Company Registration Shelf; or

(iii)    if the Company has caused a Registration Statement to become effective
pursuant to this Section 2.1 during the prior twelve (12) month period.

(d)    If the Company has a Company Registration Shelf in place at any time in
which the Investors make a demand pursuant to Section 2.1(a), the Company shall
file with the Commission, as promptly as practicable, and in any event within
fifteen (15) business days after such demand, a “final” prospectus supplement to
its Company Registration Shelf covering the

 

3



--------------------------------------------------------------------------------

resale of the Registrable Securities by the Investors (the “Prospectus”);
provided, however, that the Company shall not be obligated to file more than one
Prospectus pursuant to this Section 2.1(d) in any six month period to add
additional Registrable Securities to the Company Registration Shelf that were
acquired by the Investors other than directly from the Company or in an
underwritten public offering by the Company. The Prospectus shall include the
information required under Item 507 of Regulation S-K of the Securities Act,
which information shall be provided by the Investors in accordance with Section
2.7. Notwithstanding the foregoing, before filing the Prospectus, the Company
shall furnish to the Investors a copy of the Prospectus and afford the Investors
an opportunity to review and comment on the Prospectus.

(e)    Deferral and Suspension. At any time after being obligated to file a
Resale Registration Shelf or Prospectus, or after any Resale Registration Shelf
has become effective or a Prospectus filed with the Commission, the Company may
defer the filing of or suspend the use of any such Resale Registration Shelf or
Prospectus, upon giving written notice of such action to the Investors with a
certificate signed by the Principal Executive Officer of the Company stating
that in the good faith judgment of the Board, the filing or use of any such
Resale Registration Shelf or Prospectus covering the Registrable Securities
would be seriously detrimental to the Company or its stockholders at such time
and that the Board concludes, as a result, that it is in the best interests of
the Company and its stockholders to defer the filing or suspend the use of such
Resale Registration Shelf or Prospectus at such time. The Company shall have the
right to defer the filing of or suspend the use of such Resale Registration
Shelf or Prospectus for a period of not more than one hundred twenty (120) days
from the date the Company notifies the Investors of such deferral or suspension;
provided that the Company shall not exercise the right contained in this
Section 2.1(e) more than once in any twelve month period. In the case of the
suspension of use of any effective Resale Registration Shelf or Prospectus, the
Investors, immediately upon receipt of notice thereof from the Company, shall
discontinue any offers or sales of Registrable Securities pursuant to such
Resale Registration Shelf or Prospectus until advised in writing by the Company
that the use of such Resale Registration Shelf or Prospectus may be resumed. In
the case of a deferred Prospectus or Resale Registration Shelf filing, the
Company shall provide prompt written notice to the Investors of (i) the
Company’s decision to file or seek effectiveness of the Prospectus or Resale
Registration Shelf, as the case may be, following such deferral and (ii) in the
case of a Resale Registration Shelf, the effectiveness of such Resale
Registration Shelf. In the case of either a suspension of use of, or deferred
filing of, any Resale Registration Shelf or Prospectus, the Company shall not,
during the pendency of such suspension or deferral, be required to take any
action hereunder (including any action pursuant to Section 2.2 hereof) with
respect to the registration or sale of any Registrable Securities pursuant to
any such Resale Registration Shelf, Company Registration Shelf or Prospectus.

(f)    Other Securities. Subject to Section 2.2(e) below, any Resale
Registration Shelf or Prospectus may include Other Securities, and may include
securities of the Company being sold for the account of the Company; provided
such Other Securities are excluded first from such Registration Statement in
order to comply with any applicable laws or request from any Government Entity,
Nasdaq or any applicable listing agency. For the avoidance of doubt, no Other
Securities may be included in an underwritten offering pursuant to Section 2.2
without the consent of the Investors.

2.2.    Sales and Underwritten Offerings of the Registrable Securities.

 

4



--------------------------------------------------------------------------------

(a)    Notwithstanding any provision contained herein to the contrary, the
Investors, collectively, shall and subject to the limitations set forth in this
Section 2.2, be permitted one underwritten public offering per calendar year,
but no more than three underwritten public offerings in total, to effect the
sale or distribution of Registrable Securities.

(b)    If the Investors intend to effect an underwritten public offering
pursuant to a Resale Registration Shelf or Company Registration Shelf to sell or
otherwise distribute Registrable Securities, they shall so advise the Company
and provide as much notice to the Company as reasonably practicable (and in any
event not less than fifteen (15) business days prior to the Investors’ request
that the Company file a prospectus supplement to a Resale Registration Shelf or
Company Registration Shelf).

(c)    In connection with any offering initiated by the Investors pursuant to
this Section 2.2 involving an underwriting of shares of Registrable Securities,
the Investors shall be entitled to select the underwriter or underwriters for
such offering, subject to the consent of the Company, such consent not to be
unreasonably withheld, conditioned or delayed.

(d)    In connection with any offering initiated by the Investors pursuant to
this Section 2.2 involving an underwriting of shares of Registrable Securities,
the Company shall not be required to include any of the Registrable Securities
in such underwriting unless the Investors (i) enter into an underwriting
agreement in customary form with the underwriter or underwriters, (ii) accept
customary terms in such underwriting agreement with regard to representations
and warranties relating to ownership of the Registrable Securities and authority
and power to enter into such underwriting agreement and (iii) complete and
execute all questionnaires, powers of attorney, custody agreements, indemnities
and other documents as may be requested by such underwriter or underwriters.
Further, the Company shall not be required to include any of the Registrable
Securities in such underwriting if (Y) the underwriting agreement proposed by
the underwriter or underwriters contains representations, warranties or
conditions that are not reasonable in light of the Company’s then-current
business or (Z) the underwriter, underwriters or the Investors require the
Company to participate in any marketing, road show or comparable activity that
may be required to complete the orderly sale of shares by the underwriter or
underwriters.

(e)    If the total amount of securities to be sold in any offering initiated by
the Investors pursuant to this Section 2.2 involving an underwriting of shares
of Registrable Securities exceeds the amount that the underwriters determine in
their sole discretion is compatible with the success of the offering, then the
Company shall be required to include in the offering only that number of such
securities, including Registrable Securities (subject in each case to the
cutback provisions set forth in this Section 2.2(e)), that the underwriters and
the Company determine in their sole discretion shall not jeopardize the success
of the offering. If the underwritten public offering has been requested pursuant
to Section 2.2(a) hereof, the number of shares that are entitled to be included
in the registration and underwriting shall be allocated in the following manner:
(a) first, shares of Company equity securities that the Company desires to
include in such registration shall be excluded and (b) second, Registrable
Securities requested to be included in such registration by the Investors shall
be excluded. To facilitate the allocation of shares in accordance with the above
provisions, the Company or the underwriters may round down the number of shares
allocated to any of the Investors to the nearest 100 shares.

 

5



--------------------------------------------------------------------------------

2.3.    Fees and Expenses. All Registration Expenses incurred in connection with
registrations pursuant to this Agreement shall be borne by the Company. All
Selling Expenses relating to securities registered on behalf of the Investors
shall be borne by the Investors.

2.4.    Registration Procedures. In the case of each registration of Registrable
Securities effected by the Company pursuant to Section 2.1 hereof, the Company
shall keep the Investors advised as to the initiation of each such registration
and as to the status thereof. The Company shall use its reasonable best efforts,
within the limits set forth in this Section 2.4, to:

(a)    prepare and file with the Commission such amendments and supplements to
such Registration Statement and the prospectuses used in connection with such
Registration Statement as may be necessary to keep such Registration Statement
effective and current and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement;

(b)    furnish to the Investors such numbers of copies of a prospectus,
including preliminary prospectuses, in conformity with the requirements of the
Securities Act, and such other documents as the Investors may reasonably request
in order to facilitate the disposition of Registrable Securities;

(c)    use its reasonable best efforts to register and qualify the Registrable
Securities covered by such Registration Statement under such other securities or
blue sky laws of such jurisdictions in the United States as shall be reasonably
requested by the Investors, provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions;

(d)    in the event of any underwritten public offering, and subject to
Section 2.2(d), enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the managing underwriter of such
offering and take such other usual and customary action as the Investors may
reasonably request in order to facilitate the disposition of such Registrable
Securities;

(e)    notify the Investors at any time when a prospectus relating to a
Registration Statement covering any Registrable Securities is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing. The Company
shall use its reasonable best efforts to amend or supplement such prospectus in
order to cause such prospectus not to include any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in the light of the circumstances
then existing;

(f)    provide a transfer agent and registrar for all Registrable Securities
registered pursuant to such Registration Statement and, if required, a CUSIP
number for all such Registrable Securities, in each case not later than the
effective date of such registration;

 

6



--------------------------------------------------------------------------------

(g)    if requested by an Investor, use reasonable best efforts to cause the
Company’s transfer agent to remove any restrictive legend from any Registrable
Securities, within two business days following such request;

(h)    cause to be furnished, at the request of the Investors, on the date that
Registrable Securities are delivered to underwriters for sale in connection with
an underwritten offering pursuant to this Agreement, (i) an opinion, dated such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, and (ii) a
letter or letters from the independent certified public accountants of the
Company, in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering, addressed
to the underwriters; and

(i)    cause all such Registrable Securities included in a Registration
Statement pursuant to this Agreement to be listed on each securities exchange or
other securities trading markets on which Common Stock is then listed.

2.5.    The Investors Obligations.

(a)    Discontinuance of Distribution. The Investors agree that, upon receipt of
any notice from the Company of the occurrence of any event of the kind described
in Section 2.4(e) hereof, the Investors shall immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement
covering such Registrable Securities until the Investors’ receipt of the copies
of the supplemented or amended prospectus contemplated by Section 2.4(e) hereof
or receipt of notice that no supplement or amendment is required and that the
Investors’ disposition of the Registrable Securities may be resumed. The Company
may provide appropriate stop orders to enforce the provisions of this
Section 2.5(a).

(b)    Compliance with Prospectus Delivery Requirements. The Investors covenant
and agree that they shall comply with the prospectus delivery requirements of
the Securities Act as applicable to them or an exemption therefrom in connection
with sales of Registrable Securities pursuant to any Registration Statement
filed by the Company pursuant to this Agreement.

(c)    Notification of Sale of Registrable Securities. The Investors covenant
and agree that they shall notify the Company following the sale of Registrable
Securities to a third party as promptly as reasonably practicable, and in any
event within thirty (30) days, following the sale of such Registrable
Securities.

2.6.    Indemnification.

(a)    To the extent permitted by law, the Company shall indemnify the
Investors, and, as applicable, their officers, directors, and constituent
partners, legal counsel for each Investor and each Person controlling the
Investors, with respect to which registration, related qualification, or related
compliance of Registrable Securities has been effected pursuant to this
Agreement, and each underwriter, if any, and each Person who controls any
underwriter within the meaning of the Securities Act against all claims, losses,
damages, or liabilities (or actions in respect thereof) to the extent such
claims, losses, damages, or liabilities arise out of or are based upon (i) any
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus or

 

7



--------------------------------------------------------------------------------

other document (including any related Registration Statement) incident to any
such registration, qualification, or compliance, or (ii) any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities law, or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification, or compliance;
and the Company shall pay as incurred to the Investors, each such underwriter,
and each Person who controls the Investors or underwriter, any legal and any
other expenses reasonably incurred in connection with investigating or defending
any such claim, loss, damage, liability, or action; provided, however, that the
indemnity contained in this Section 2.6(a) shall not apply to amounts paid in
settlement of any such claim, loss, damage, liability, or action if settlement
is effected without the consent of the Company (which consent shall not
unreasonably be withheld); and provided, further, that the Company shall not be
liable in any such case to the extent that any such claim, loss, damage,
liability, or expense arises out of or is based upon any violation by such
Investor of the obligations set forth in Section 2.5 hereof or any untrue
statement or omission contained in such prospectus or other document based upon
written information furnished to the Company by the Investors, such underwriter,
or such controlling Person and stated to be for use therein.

(b)    To the extent permitted by law, each Investor (severally and not jointly)
shall, if Registrable Securities held by such Investor are included for sale in
the registration and related qualification and compliance effected pursuant to
this Agreement, indemnify the Company, each of its directors, each officer of
the Company who signs the applicable Registration Statement, each legal counsel
and each underwriter of the Company’s securities covered by such a Registration
Statement, each Person who controls the Company or such underwriter within the
meaning of the Securities Act against all claims, losses, damages, and
liabilities (or actions in respect thereof) arising out of or based upon (i) any
untrue statement (or alleged untrue statement) of a material fact contained in
any such Registration Statement, or related document, or (ii) any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by such Investor of Section 2.5 hereof, the
Securities Act, the Exchange Act, any state securities law, or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law applicable to such Investor and relating to action or inaction
required of such Investor in connection with any such registration and related
qualification and compliance, and shall pay as incurred to such persons, any
legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability, or action,
in each case only to the extent that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in (and such violation
pertains to) such Registration Statement or related document in reliance upon
and in conformity with written information furnished to the Company by such
Investor and stated to be specifically for use therein; provided, however, that
the indemnity contained in this Section 2.6(b) shall not apply to amounts paid
in settlement of any such claim, loss, damage, liability, or action if
settlement is effected without the consent of such Investor (which consent shall
not unreasonably be withheld); provided, further, that such Investor’s liability
under this Section 2.6(b) (when combined with any amounts such Investor is
liable for under Section 2.6(d)) shall not exceed

 

8



--------------------------------------------------------------------------------

such Investor’s net proceeds from the offering of securities made in connection
with such registration.

(c)    Promptly after receipt by an indemnified party under this Section 2.6 of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 2.6, notify the indemnifying party in writing of the commencement
thereof and generally summarize such action. The indemnifying party shall have
the right to participate in and to assume the defense of such claim; provided,
however, that the indemnifying party shall be entitled to select counsel for the
defense of such claim with the approval of any parties entitled to
indemnification, which approval shall not be unreasonably withheld; provided
further, however, that if either party reasonably determines that there may be a
conflict between the position of the Company and the Investors in conducting the
defense of such action, suit, or proceeding by reason of recognized claims for
indemnity under this Section 2.6, then counsel for such party shall be entitled
to conduct the defense to the extent reasonably determined by such counsel to be
necessary to protect the interest of such party. The failure to notify an
indemnifying party promptly of the commencement of any such action, if
prejudicial to the ability of the indemnifying party to defend such action,
shall relieve such indemnifying party, to the extent so prejudiced, of any
liability to the indemnified party under this Section 2.6, but the omission so
to notify the indemnifying party shall not relieve such party of any liability
that such party may have to any indemnified party otherwise than under this
Section 2.6.

(d)    If the indemnification provided for in this Section 2.6 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage, or expense referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage, or expense as well as any other relevant equitable considerations. The
relative fault of the indemnifying party and of the indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission. In no event,
however, shall (i) any amount due for contribution hereunder be in excess of the
amount that would otherwise be due under Section 2.6(a) or Section 2.6(b), as
applicable, based on the limitations of such provisions and (ii) a Person guilty
of fraudulent misrepresentation (within the meaning of the Securities Act) be
entitled to contribution from a Person who was not guilty of such fraudulent
misrepresentation.

(e)    Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control; provided, however, that the failure of the underwriting agreement to
provide for or address a matter provided for or addressed by the foregoing

 

9



--------------------------------------------------------------------------------

provisions shall not be a conflict between the underwriting agreement and the
foregoing provisions.

(f)    The obligations of the Company and the Investors under this Section 2.6
shall survive the completion of any offering of Registrable Securities in a
Registration Statement under this Agreement or otherwise.

2.7.    Information. The Investors shall furnish to the Company such information
regarding the Investors and the distribution proposed by the Investors as the
Company may reasonably request and as shall be reasonably required in connection
with any registration referred to in this Agreement. The Investors agree to, as
promptly as practicable (and in any event prior to any sales made pursuant to a
prospectus), furnish to the Company all information required to be disclosed in
order to make the information previously furnished to the Company by the
Investors not misleading. The Investors agree to keep confidential the receipt
of any notice received pursuant to Section 2.4(e) and the contents thereof,
except as required pursuant to applicable law. Notwithstanding anything to the
contrary herein, the Company shall be under no obligation to name the Investors
in any Registration Statement if the Investors have not provided the information
required by this Section 2.7 with respect to the Investors as a selling
securityholder in such Registration Statement or any related prospectus.

2.8.    Rule 144 Requirements. With a view to making available to the Investors
the benefits of Rule 144 promulgated under the Securities Act and any other rule
or regulation of the Commission that may at any time permit the Investors to
sell Registrable Securities to the public without registration, the Company
agrees to use its reasonable best efforts to:

(a)    make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act at all times after the date
hereof;

(b)    file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;

(c)    prior to the filing of the Registration Statement or any amendment
thereto (whether pre-effective or post-effective), and prior to the filing of
any prospectus or prospectus supplement related thereto, to provide the
Investors with copies of all of the pages thereof (if any) that reference the
Investors; and

(d)    furnish to any Investor, so long as the Investor owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, (ii) a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested by an Investor in availing itself of any rule or regulation
of the Commission which permits an Investor to sell any such securities without
registration.

2.9.    RESERVED.

 

10



--------------------------------------------------------------------------------

Section 3.

Miscellaneous

3.1.    Amendment. No amendment, alteration or modification of any of the
provisions of this Agreement shall be binding unless made in writing and signed
by each of the Company and the Investors.

3.2.    Injunctive Relief. It is hereby agreed and acknowledged that it shall be
impossible to measure in money the damages that would be suffered if the parties
fail to comply with any of the obligations herein imposed on them and that in
the event of any such failure, an aggrieved Person shall be irreparably damaged
and shall not have an adequate remedy at law. Any such Person shall, therefore,
be entitled (in addition to any other remedy to which it may be entitled in law
or in equity) to injunctive relief, including, without limitation, specific
performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.

3.3.    Notices. All notices required or permitted under this Agreement must be
in writing and sent to the address or facsimile number identified below. Notices
must be given: (a) by personal delivery, with receipt acknowledged; (b) by
facsimile followed by hard copy delivered by the methods under clause (c) or
(d); (c) by prepaid certified or registered mail, return receipt requested; or
(d) by prepaid reputable overnight delivery service. Notices shall be effective
upon receipt. Either party may change its notice address by providing the other
party written notice of such change. Notices shall be delivered as follows:

 

If to the Investors:    At such Investor’s address as set forth on Schedule A
hereto If to the Company:   

Bellicum Pharmaceuticals, Inc.

2130 W. Holcombe Blvd., Ste. 800

Houston, TX 77030
Attn: Chief Financial Officer

with a copy to:   

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121

Attn: Karen E. Deschaine, Esq.

3.4.    Governing Law; Jurisdiction; Venue; Jury Trial.

(a)    This Agreement shall be governed by, and construed in accordance with,
the law of the State of New York without giving effect to any choice or conflict
of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

(b)    Each of the Company and the Investors irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in the Borough of Manhattan, New York
and of the United States District Court of the

 

11



--------------------------------------------------------------------------------

Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement and the
transactions contemplated herein, or for recognition or enforcement of any
judgment, and each of the Company and the Investors irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
Company and the Investors hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(c)    Each of the Company and the Investors irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement and the transactions contemplated
herein in any court referred to in Section 3.4(b) hereof. Each of the Company
and the Investors hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d)    EACH OF THE COMPANY AND THE INVESTORS HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH OF THE COMPANY AND THE INVESTORS
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT EACH OF THE COMPANY AND THE INVESTORS HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

3.5.    Successors, Assigns and Transferees. Any and all rights, duties and
obligations hereunder shall not be assigned, transferred, delegated or
sublicensed by any party hereto without the prior written consent of the other
party; provided, however, that the Investors shall be entitled to transfer
Registrable Securities to one or more of their affiliates and, solely in
connection therewith, may assign their rights hereunder in respect of such
transferred Registrable Securities, in each case, so long as such Investor is
not relieved of any liability or obligations hereunder, without the prior
consent of the Company. Any transfer or assignment made other than as provided
in the first sentence of this Section 3.5 shall be null and void. Subject to the
foregoing and except as otherwise provided herein, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
permitted assigns, heirs, executors and administrators of the parties hereto.
The Company shall not consummate any recapitalization, merger, consolidation,
reorganization or other similar transaction whereby stockholders of the Company
receive (either directly, through an exchange, via dividend from the Company or
otherwise) equity (the “Other Equity”) in any other entity (the “Other Entity”)
with respect to Registrable Securities hereunder, unless prior to the
consummation thereof, the Other Entity

 

12



--------------------------------------------------------------------------------

assumes, by written instrument, the obligations under this Agreement with
respect to such Other Equity as if such Other Equity were Registrable Securities
hereunder.

3.6.    Entire Agreement. This Agreement, together with any exhibits hereto,
constitute the entire agreement between the parties relating to the subject
matter hereof and all previous agreements or arrangements between the parties,
written or oral, relating to the subject matter hereof are superseded.

3.7.    Waiver. No failure on the part of either party hereto to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of either party hereto in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver thereof; and no single or partial
exercise of any such power, right, privilege or remedy shall preclude any other
or further exercise thereof or of any other power, right, privilege or remedy.

3.8.    Severability. If any part of this Agreement is declared invalid or
unenforceable by any court of competent jurisdiction, such declaration shall not
affect the remainder of the Agreement and the invalidated provision shall be
revised in a manner that shall render such provision valid while preserving the
parties’ original intent to the maximum extent possible.

3.9.    Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs and exhibits shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto.

3.10.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties that
execute such counterparts (including by facsimile or other electronic means),
and all of which together shall constitute one instrument.

3.11.    Term and Termination. The Investors’ rights to demand the registration
of the Registrable Securities under this Agreement, as well as the Company’s
obligations hereunder other than pursuant to Section 2.6 hereof, shall terminate
automatically once all Registrable Securities cease to be Registrable Securities
pursuant to the terms of of this Agreement.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day, month and year first above written.

 

[                                          ] By:  

                                          

Name:   Title:  

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Schedule A

The Investors



--------------------------------------------------------------------------------

Exhibit D

VOTING AGREEMENT



--------------------------------------------------------------------------------

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is entered into as of August 16, 2019,
by and among the investors who are signatories hereto (each, an “Investor” and
collectively, the “Investors”) and Bellicum Pharmaceuticals, Inc., a Delaware
corporation (the “Company”). Capitalized terms used herein but not otherwise
defined shall have the meaning given to them in the Purchase Agreement (as
defined below).

BACKGROUND

The execution and delivery of this Agreement by the Investors is a material
inducement to the willingness of the Company to enter into that certain
Securities Purchase Agreement, dated as of the date hereof (the “Purchase
Agreement”), by and among the Company and the Investors, pursuant to which,
subject to the terms and conditions set forth in the Purchase Agreement, the
Investors may purchase Securities.

In consideration of the promises and the covenants and agreements set forth in
the Purchase Agreement and in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1.    Shares Subject to this Agreement. The Investors each agree to hold all
shares of voting capital stock of the Company registered in their respective
names or beneficially owned by them and/or over which they exercise voting
control as of the date of this Agreement and any other shares of voting capital
stock of the Company legally or beneficially held or acquired by them after the
date hereof or over which they exercise voting control (the “Shares”) subject
to, and to vote the Shares in accordance with, the provisions of this Agreement.

2.    Agreement to Vote Shares.

(a)    In any annual, special or adjourned meeting of the stockholders of the
Company at which the matter covered by the Required Shareholder Approval are
presented to the Company’s stockholders for approval, each Investor agrees that
it will vote, by proxy or otherwise, its Shares (i) in favor of such matter and
any matter that would reasonably be expected to facilitate such Required
Shareholder Approval, and (ii) against approval of any proposal made in
opposition to such matters. Each Investor shall retain at all times the right to
vote its Shares in its sole discretion and without any other limitation on those
matters other than those set forth in clauses (i) and (ii) of this Section 2(a)
that are at any time or from time to time presented for consideration to the
Company’s stockholders generally.

(b)    In the event that a meeting of the stockholders of the Company is held,
each Investor shall, or shall cause the holder of record on any applicable
record date to, appear at such meeting or otherwise cause such Investor’s Shares
to be counted as present thereat for purposes of establishing a quorum.

3.    Representations, Warranties and Other Covenants of Investor. Each
Investor, as to itself and not with respect to any other Investor, hereby
represents, warrants and covenants to the Company as follows:

(a)    Such Investor has all requisite power, legal capacity and authority to
enter into this Agreement. This Agreement has been duly executed and delivered
by Investor and, assuming the due authorization, execution and delivery of this
Agreement by the Company, constitutes a valid and binding obligation of
Investor, enforceable against Investor in accordance with its terms, except as
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application

 

-1-



--------------------------------------------------------------------------------

affecting enforcement of creditors’ rights generally, and (b) laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies.

(b)    The execution, delivery and performance of this Agreement by such
Investor will not (i) conflict with, require a consent, waiver or approval
under, or result in a breach of or default under, any of the terms of any
agreement to which Investor is a party or by which any of such Investor’s assets
are bound or (ii) violate any order, writ, injunction, decree, judgment or any
applicable law applicable to such Investor or any of its assets, except for any
such conflict, violation or any failure to obtain such consent, waiver or
approval that would not result in such Investor being able to perform its
obligations under this Agreement.

(c)    Such Investor shall not, directly or indirectly, take any action that
would make any representation or warranty contained herein untrue or incorrect
in any material respects or in any way have the effect of restricting, limiting,
interfering with, preventing or disabling such Investor from performing his, her
or its obligations in any material respects under this Agreement.

4.    No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in the Company any direct or indirect ownership or incidence of
ownership of or with respect to any Shares.

5.    Miscellaneous.

(a)    Notices. All notices, requests, and other communications hereunder shall
be in writing and will be deemed to have been duly given and received (a) when
personally delivered, (b) when sent by facsimile or email upon confirmation of
receipt, (c) one business day after the day on which the same has been delivered
prepaid to a nationally recognized courier service, or (d) five business days
after the deposit in the United States mail, registered or certified, return
receipt requested, postage prepaid, in each case addressed, as to the Company,
to:

 

Bellicum Pharmaceuticals, Inc.    with copy to: 2130 W. Holcombe Blvd., Ste. 800
   Cooley LLP Houston, TX 77030    4401 Eastgate Mall Attn: Chief Financial
Officer    San Diego, CA 92121 Email: amokari@bellicum.com    Attn: Karen E.
Deschaine, Esq.    Email: kdeschaine@cooley.com

and as to any Investor, at the address set forth below such Investor’s signature
on the signature pages of this Agreement. Any party hereto from time to time may
change its address, facsimile number, or other information for the purpose of
notices to that party by giving notice specifying such change to the other
parties hereto. Each Investor and the Company may each agree in writing to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures reasonably approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(b)    Amendments; Waiver. This Agreement may be amended by the parties hereto,
and the terms and conditions hereof may be waived, only by an instrument in
writing and signed by the Company and the Investors. The failure of any party
hereto to exercise any right, power or remedy provided under this Agreement or
otherwise available in respect of this Agreement at law or in equity, or to
insist upon compliance by any other party with its obligation under this
Agreement, and any custom or practice of the parties at variance with the terms
of this Agreement, shall not constitute a waiver by such party of such party’s
right to exercise any such or other right, power or remedy or to demand such
compliance.

 

-2-



--------------------------------------------------------------------------------

(c)    Rules of Construction. The parties hereto hereby waive the application of
any law, regulation, holding or rule of construction providing that ambiguities
in an agreement or other document will be construed against the party drafting
such agreement or document.

(d)    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties hereto; it being understood that all parties
need not sign the same counterpart.

(e)    Specific Performance; Injunctive Relief. The parties hereto agree that
the Company will be irreparably harmed and that there will be no adequate remedy
at law for a violation of any of the covenants or agreements of any Investor set
forth herein. Therefore, it is agreed that, in addition to any other remedies
that may be available to the Company upon any such violation of this Agreement,
the Company and the Investors shall have the right to enforce such covenants and
agreements by specific performance, injunctive relief or by any other means
available to the Company or the Investors at law or in equity and each Investor
hereby waives any and all defenses which could exist in its favor in connection
with such enforcement and waives any requirement for the security or posting of
any bond in connection with such enforcement.

(f)    Additional Documents. Investor shall execute and deliver any additional
documents necessary or desirable in the reasonable opinion of the Company to
carry out the purpose and intent of this Agreement.

(g)    Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and the application of such provision to other
persons or circumstances shall be interpreted so as reasonably to effect the
intent of the parties hereto. The parties hereto further agree to use their
commercially reasonable efforts to replace such void or unenforceable provision
of this Agreement with a valid and enforceable provision that shall achieve, to
the extent possible, the economic, business and other purposes of such void or
unenforceable provision.

(h)    Governing Law; Consent to Jurisdiction. This Agreement, and the
provisions, rights, obligations, and conditions set forth herein, and the legal
relations between the parties hereto, including all disputes and claims, whether
arising in contract, tort, or under statute, shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
its conflict of law provisions.

(i)    Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring the expenses.

(j)    Termination. This Agreement shall terminate and shall have no further
force or effect from and after the earlier to occur of (i) date upon which the
Company receives the Required Shareholder Approval, (ii) the termination of the
Purchase Agreement in accordance with its terms and (iii) December 31, 2020, and
thereafter there shall be no liability or obligation on the part of the
Investors, provided, that no such termination shall relieve any party from
liability for any willful or intentional breach of this Agreement prior to such
termination.

(k)    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this VOTING AGREEMENT to be
executed as of the date first written above.

 

COMPANY: BELLICUM PHARMACEUTICALS, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this VOTING AGREEMENT to be
executed as of the date first written above.

 

INVESTORS: [Investor] By:  

                                          

Name:   Title:  